  Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 1 of 124




     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


EDWARD BRAGGS, et al.,                )
                                      )
      Plaintiffs,                     )
                                      )           CIVIL ACTION NO.
v.                                    )             2:14cv601-MHT
                                      )                  (WO)
JEFFERSON S. DUNN, in his             )
official capacity as                  )
Commissioner of                       )
the Alabama Department of             )
Corrections, et al.,                  )
                                      )
      Defendants.                     )

                 PHASE 2A OPINION AND ORDER
          ON MONITORING OF EIGHTH AMENDMENT REMEDY

      Previously,      this   court       found    that     the   State   of

Alabama provides inadequate mental-health care in its

prisons    in      violation     of       the     Eighth      Amendment’s

prohibition against cruel and unusual punishment.                         See

Braggs v. Dunn, 367 F. Supp. 3d 1340 (M.D. Ala. 2019)

(Thompson, J.); Braggs v. Dunn, 257 F. Supp. 3d 1171

(M.D. Ala. 2017) (Thompson, J.).                  The issue now before

the   court   is    the   development        of    a   plan    to   monitor

compliance      with   the    court’s       orders     to     remedy   that
  Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 2 of 124




constitutional violation.          The court will adopt in large

part the defendants’ plan--substantial portions to which

the plaintiffs have agreed--with some alterations.                       Most

significantly,      the    court    will     adopt    the      defendants’

overarching      proposal       that,   in    light       of     their    own

admission that they lack the capacity to self-monitor,

outside experts will initially monitor compliance and

will draw on their expertise to develop many of the

details of the monitoring plan.                See Defs.’ Response

(doc. no. 2295) at 14.          Those outside experts will train

and    eventually      hand     control      over    to     an     internal

monitoring team, building the capacity of the Alabama

Department of Corrections (ADOC) to regulate itself.                     The

court hopes that this monitoring scheme will help the

ADOC    attain      timely,       meaningful,        and       sustainable

compliance      with      the    court’s      remedial         orders     on

mental-health care and bring this litigation to an end

as soon as is reasonably possible.




                                    2
  Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 3 of 124




                     I. PROCEDURAL BACKGROUND

      The plaintiffs in this class-action lawsuit are ADOC

inmates     who    have     mental         illness     and   the   Alabama

Disabilities Advocacy Program, which represents mentally

ill inmates in Alabama.              The defendants are the ADOC

Commissioner       and    the   ADOC       Associate    Commissioner      of

Health Services, who are both sued in only their official

capacities.        In a liability opinion, this court found

that ADOC’s mental-health care was, “[s]imply put, ...

horrendously inadequate.”              Braggs, 257 F. Supp. 3d at

1267.     The court laid out seven factors contributing to

the   Eighth      Amendment     violation,       in    addition    to   the

“overarching”            problems          of    understaffing          and

overcrowding.        Id. at 1267-68.             After two months of

mediation to develop a comprehensive remedial plan, it

became apparent that the remedy was too large and complex

to be addressed all at once.               The court therefore severed

the remedy into the various contributing factors, to be

addressed seriatim.             See Phase 2A Revised Scheduling

Order (doc. no. 1357).


                                       3
  Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 4 of 124




    The court has now issued remedial opinions and orders

regarding, among other things, understaffing, see Braggs

v. Dunn, No. 2:14cv601-MHT, 2018 WL 985759 (M.D. Ala.

Feb. 20, 2018) (Thompson, J.), and inpatient treatment,

see Braggs v. Dunn, No. 2:14cv601-MHT, 2020 WL 2789880

(M.D. Ala. May 29, 2020) (Thompson, J.).                The court has

also issued several remedial orders temporarily adopting

the parties’ stipulations regarding other contributing

factors, see, e.g., Braggs, v. Dunn, No. 2:14cv601-MHT,

2018 WL 2168705 (M.D. Ala. Apr. 25, 2018).                     In March

2020,    based    on   the    parties’      agreement      that    their

stipulations temporarily satisfy the Prison Litigation

Reform Act (PLRA), 18 U.S.C. § 3626(a)(1)(A), the court

issued   an   interim     injunction      extending      these    orders

until, at the latest, December 30, 2020.                   See Interim

Injunction (doc. no. 2793).             The issue of whether the

stipulations satisfy the requirements of the PLRA beyond

that date is set for a hearing in September, and the

court will defer judgment as to whether the measures are

warranted until that hearing has occurred.


                                   4
  Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 5 of 124




    Throughout the process of resolving each remedial

issue, the question of monitoring compliance with the

court’s orders has repeatedly arisen.                   The issue of

monitoring “raises important questions regarding, on the

one hand, the duty of courts to avoid overly intruding

into the executive matter of prison administration, and

on the other hand, the duty of courts to ensure that the

constitutional       violations     they    find    are    effectively

remedied    in   a   timely    fashion.”        Phase     2A   Order      on

Monitoring (doc. no. 1927) at 2-3.                 In pursuit of the

proper balance of these important interests, the court

opted to resolve the issue of monitoring separately from

all substantive remedial orders and on a global scale,

rather than as to each individual order.1               See id.


    1. As part of its order for immediate relief for
suicide prevention, the court established an interim
external monitoring scheme and required ADOC to establish
a formal internal monitoring scheme. See Braggs v. Dunn,
383 F. Supp. 3d 1218, 1282 (M.D. Ala. 2019) (Thompson,
J.). Both forms of monitoring were narrowly focused on
the immediate suicide-prevention relief.         See id.
However, at the request of the parties, the court stayed
that order and substituted the parties’ voluntary
agreement.   See Order (doc. no. 2569) at 2.      At this
point, the order remains stayed pending the court’s

                                   5
  Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 6 of 124




       The court also suggested to the parties that the

scheme    for    court   monitoring       should    include      not    only

‘external’          monitoring             by          experts          (an

‘external-monitoring         team’        or    EMT)     but     eventual

‘internal’        monitoring         by         ADOC     itself          (an

‘internal-monitoring team’ or IMT).                In other words, for

part of the period of monitoring, the court substituted

internal     monitoring      for     external       monitoring.           As

explained in more detail later, the model would divide

the traditional period of monitoring into three parts,

bringing ADOC into the process earlier and in a more

substantive role than usual.           In the first phase, the EMT

will    assess    and    monitor   ADOC's       compliance       with   the

court's remedial orders; next, the EMT, as part of its

monitoring, will train the ADOC, through its IMT, how to

monitor itself; and, finally, ADOC, through its IMT, will

monitor itself.




determination of whether the parties’ agreement complies
with the PLRA.   See Phase 2A Revised Scheduling Order
(doc. no. 2784) at 5.
                                   6
  Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 7 of 124




       The court adopted this model in the hope that it

would facilitate a more effective, less intrusive process

and avoid an indeterminate period of external monitoring.

External monitoring and internal monitoring complement

each     other:        external       monitors      offer     an     outside

perspective on ongoing issues, while internal monitors

have     more    familiarity         with    and    investment       in    the

remediation       efforts.           External    monitoring     will      also

provide valuable information for ADOC, allowing it to

more effectively implement its own system of internal

monitoring.

       The    court    further       believed      that    self-monitoring

would help ADOC develop internal buy-in, resulting in

more active cooperation and timely compliance.                            This

method       invites    ADOC    to    be    directly      involved   in    the

monitoring        effort,        encouraging        collaboration          and

investment in reform rather than an adversarial posture.

The internal monitoring team will work with and learn

from    the     external       monitoring       team,     building    ADOC’s




                                        7
  Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 8 of 124




capacity and making the eventual termination of court

oversight more seamless.

      Finally, in light of the fact that the ultimate goal

of this litigation is not just monitoring of ADOC but

adequate    monitoring by ADOC,         this   model     should     build

ADOC’s internal capacity and help it sustain compliance

over the long term.           Ultimately, the court hopes that

this hybrid monitoring process will finally bring to an

end   the    history     of    repeated      litigation      ADOC     has

confronted over its mental-health care since the 1970s,

as described in the final section of this opinion.                   Both

the plaintiffs and the defendants have agreed to this

model, should the court order external monitoring.

      When the court reached the monitoring issue, it first

gave the defendants an opportunity to propose an overall

plan and allowed the plaintiffs to respond.                 See Defs.’

Proposed Monitoring Plan (doc. no. 2115); Pls.’ Response

(doc. no. 2133).        The court then held a hearing on the

defendants’ proposed monitoring plan in which it heard

testimony     from     plaintiffs’       correctional       psychiatry


                                   8
  Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 9 of 124




expert     Dr.    Kathryn          Burns;      plaintiffs’      correctional

administration expert Eldon Vail; Executive Director of

the Alabama Disabilities Advocacy Program James Tucker;

ADOC Associate Commissioner for Health Services Ruth

Naglich;    ADOC       Commissioner           Jefferson     Dunn;     and    four

individuals       the     defendants          proposed    as    the   external

monitoring        team:       Larry       Linton,     MargaRita           Pauley,

psychiatrist Dr. Robert Stern, and psychologist Dr. David

Clayman.

    In April 2019, following the hearing and the parties’

subsequent briefing on the monitoring issue, the United

States Department of Justice (DOJ) issued a findings

letter regarding unsafe conditions in ADOC facilities,

including        due    to        understaffing,         overcrowding,        and

violence.    See DOJ Findings Letter (Pls.’ Ex. 2739); SPLC

Letter to Governor Ivey and Commissioner Dunn (doc. no.

2472).       The        parties       subsequently          filed     a     joint

motion--which the court granted--to stay all matters

under    submission          in    this       litigation,      including      the

monitoring issue, for 90 days to allow the parties to


                                          9
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 10 of 124




pursue a global resolution, via mediation, between the

parties as well as with DOJ.           See Joint Notice and Mot.

to Stay (doc. no. 2560); Order (doc. no. 2569).                     This

stay was twice extended upon joint motions of the parties

to allow for further mediation.                See Order (doc. no.

2608); Phase 2A Revised Scheduling Order (doc. no. 2720).

On March 25, 2020, the parties informed the court during

an   on-the-record     conference      call    that   they    had   been

unable to reach an agreement on the monitoring issue in

their negotiations and that the issue was thus again

submitted to the court for resolution.                  See Phase 2A

Revised   Scheduling      Order    (doc.      no.   2784).      Today’s

opinion fully resolves the remedial monitoring issue.

     Though     the    remedies        for    all     seven     factors

contributing to the constitutional violation have not yet

been reduced to final orders with PLRA findings, and

though there remain some additional remedial issues for

resolution    (for     example,     segregation       and     inpatient

treatment), the court need not wait to issue those orders

prior to resolving the monitoring issue.              This is because


                                  10
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 11 of 124




the court’s order today is not specific to any particular

remedial measures in that it does not set up the means

of   measuring     compliance;         rather,   the    court’s     order

establishes     an    overarching          monitoring   structure      and

scheme, the details of which the court leaves to be filled

in by the experts, as both sides agree is appropriate.



                     II. THE MONITORING SCHEME

     The    parties       are    to   be    commended    for     reaching

significant       areas     of     agreement     on     the    issue      of

monitoring.       They agree that the monitoring scheme here

has two fundamental goals: (1) to oversee compliance with

the court’s remedial orders and (2) to build ADOC’s

capacity to exercise sustainable internal oversight of

mental-health care--that is, to identify and correct

problems.     They also agree on the overarching structure

of this monitoring.             Specifically, they agree that the

scheme should: (1) include the EMT; (2) consist of three

phases,    with    the     EMT    teaching--and       then     ultimately

handing the reins over to--the IMT; (3) empower the EMT


                                      11
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 12 of 124




to determine many of the details of how to carry out

monitoring,      including      fashioning       performance       measures

and audit tools; and (4) consist of a number of essential

components      of    monitoring,      including     document       review,

observation, feedback, consultation, and handoff to ADOC

to monitor itself going forward.

    At    the    same    time,      there   are    some    disagreements

regarding       specifics      under      each     broader      point     of

agreement.      These areas of dispute are outlined below.

The court will first summarize each area of dispute and

then explain the court’s resolution.

    Overall, the defendants assert that the court should

approve     their      plan    without      entering      any   order     on

monitoring because ADOC should be allowed to “voluntarily

undertake culture change.”                Defs.’ Response (doc. no.

2295) at 9.          But, as described in detail in the final

section of this opinion, ADOC’s record as set forth in

the liability opinion--and inadequate implementation of

remedial orders in this case--shows that Alabama’s prison

officials    are      unable   to    change      their    system    without


                                     12
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 13 of 124




monitoring.          While    the        court   is    encouraged         by

Commissioner Dunn’s own admission that monitoring is

needed, see Dunn Nov. 26, 2018, Trial Tr. (doc. no. 2250)

at 16 (“The Court desires to see certain outcomes in the

department. I desire to see certain outcomes in the

department. And there's a way in which we can create a

monitoring structure, if you will, that will enable us

to do that.”), it shares the plaintiffs’ concerns about

allowing the defendants to implement their plan without

a court order; “[m]id-litigation assurances are all too

easy to make and all too hard to enforce, which probably

explains why the Supreme Court has refused to accept

them.”   W. Alabama Women's Ctr. v. Williamson, 900 F.3d

1310, 1328 (11th Cir. 2018) (affirming an injunction

despite a non-binding clarification from the State),

cert. denied sub nom. Harris v. W. Alabama Women's Ctr.,

––– U.S. ––––, 139 S. Ct. 2606 (2019); see also Stenberg

v. Carhart, 530 U.S. 914, 940 (2000) (cautioning against

accepting       an      Attorney           General's      non-binding

interpretation of a state law).


                                    13
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 14 of 124




       The court agrees with the defendants that it is

critical for ADOC to “buy in” to the process of attaining

compliance with the court’s remedial orders.                    However,

this    does    not    require    that   the     defendants     be   given

unfettered          discretion     to     drive       the     monitoring

process--buy-in can be achieved by implementing much of

the defendants’ plan as proposed, involving ADOC staff

in monitoring efforts from the beginning, and appointing

monitors       in   which   all   parties      have   faith.2        These

priorities are reflected in the monitoring plan described

below.

       But   before    turning     to    these    specific     areas      of

dispute, the court must turn to the question whether the

court’s monitoring order is governed by the PLRA.                     This

statute provides that a “court shall not grant or approve

any prospective relief unless the court finds that such




    2. Significantly, the court’s order today does not
involve a receivership and does not infringe on the
autonomy of ADOC any more than the Constitution requires.
Ultimately, it is ADOC that is responsible for carrying
out its obligations under the Constitution, and the
court’s order does not shift that responsibility.
                                    14
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 15 of 124




relief   is    narrowly     drawn,     extends    no    further      than

necessary to correct the violation of the Federal right,

and is the least intrusive means necessary to correct the

violation            of         the          Federal            right.”

18 U.S.C. § 3626(a)(1)(A). The plaintiffs say that, with

an exception or two, the PLRA does not apply, while the

defendants say that it applies fully.             As explained later

in this opinion, however, the court need not resolve this

issue, for, whether the PLRA is applicable or not, the

court finds that the monitoring scheme it has fashioned

fully complies with the statute.

    In discussing why each part of the court’s order

satisfies      the     PLRA's     need-narrowness-intrusiveness

requirement, 18 U.S.C. § 3626(a)(1)(A), the court in its

analysis will largely focus on a single inquiry: Is the

monitoring         provision     necessary       to     correct        the

constitutional       violation    found?         As    the   court     has

discussed     in    prior   opinions,    this    single      inquiry      is

distilled from the three requirements of the PLRA--that

the relief is (1) “narrowly drawn,” (2) “extends no


                                  15
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 16 of 124




further than necessary,” and (3) “is the least intrusive

means necessary to correct the violation,” 18 U.S.C.

§ 3626(a)(1)(A)--and        allows     for    a   more    streamlined

analysis.    See Braggs v. Dunn, 383 F. Supp. 3d 1218, 1252

(M.D. Ala. 2019) (Thompson, J.).                  “[I]f the ordered

relief is necessary to correct the violation, then--by

definition--no other form of relief would be sufficient

to correct it.         And if no other form of relief is

sufficient [to] correct the violation, then the ordered

relief is--by definition--‘narrowly drawn’ and the ‘least

intrusive means necessary’ to correct it; any narrower

or less intrusive relief would not be sufficient.”                   Id.

at   1252   n.19     (citing     18    U.S.C.      § 3626(a)(1)(A)).

Similarly, if the ordered relief is necessary, then it

‘extends no further than necessary,’ because any part of

the relief extending further than what is necessary would

render it unnecessary.”         Id.




                                  16
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 17 of 124




                   A. External Monitoring Team

      The parties agree that the monitoring scheme should

involve, from the outset, an EMT, but disagree about the

composition of the EMT, the process for selecting its

members,    the   status    of    its    members,    and    the    rules

regarding conflicts of interest.



                            1. Composition

                              a. Dispute

      Both the plaintiffs and the defendants propose that

the   EMT   consist    of   at   least     one   psychiatrist,       one

psychologist, and one nurse to represent the professional

perspectives of the members of ADOC’s treatment teams.

The plaintiffs also assert that the EMT should have an

expert in correctional administration (whom they call a

“security monitor”); a counselor or social worker, as

would also be included in treatment teams; and a data

monitor with expertise in collection and processing.                 The

defendants contend that a correctional administration

expert is unnecessary because the court already receives


                                  17
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 18 of 124




quarterly correctional staffing reports.                   See Defs.’

Response (doc. no. 2295) at 38-39.



                      b. The Court’s Resolution

     The court will adopt the parties’ common proposal

that the EMT must include at least one psychiatrist, one

psychologist, and one nurse.            The court will also require

the inclusion of a correctional administration expert,

in   accordance     with     the    opinions     of     both    of    the

plaintiffs’ experts.

     As    plaintiffs’      correctional       expert     Eldon      Vail

credibly testified, improving ADOC’s mental-health care

requires    the   cooperation      and    compliance     of    not   just

mental-health staff, but of correctional staff as well.

See Vail Nov. 29, 2018, Trial Tr. (doc. no. 2340) at 7.

For example, Vail testified that: “Access to treatment

is dependent oftentimes on the ability of correctional

staff to escort people, make sure that they get there.

Once they get there, there's issues of confidentiality

that need to be understood by the correctional staff and


                                   18
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 19 of 124




honored in the context of them doing their security job.”

Id. at 8.          Correctional officers also play an important

role       in    ensuring    that     self-referrals        by   inmates      are

communicated to mental-health staff.                     See id.

       A        correctional     administration          expert     is     also

necessary to evaluate, for example, whether “extenuating

circumstances”          exist    to    require     the    placement      of    an

inmate          with    a    serious     mental      illness       (SMI)       in

segregation--the only scenario in which such placement

is permissible.              See Braggs v. Dunn, 257 F. Supp. 3d

1171, 1245-46 (M.D. Ala. 2017) (Thompson, J.).                                The

judgments          of   correctional         staff    regarding       whether

circumstances are “extenuating” cannot be fully evaluated

by mental-health experts on the EMT, for they may lack

expertise in correctional management and would be unable

to ascertain whether such security-related judgments are

reasonable.             By     contrast,      as     Vail    testified,         a

corrections expert would be able to ask staff: “What is

exceptional about this situation, and were there other

ways that you could handle it?                And by the way, here’s a


                                        19
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 20 of 124




way that you might have been able to handle it.                     Would

that have worked?”         Vail Nov. 29, 2018, Trial Tr. (doc.

no. 2340) at 23.      Commissioner Dunn also agreed that the

remedial orders contain security-related matters that

require the participation of correctional staff.                      See

Dunn Nov. 26, 2018, Trial Tr. (doc. no. 2250) at 201-202.

Because of the intricate involvement of correctional

staff    in   provision      of   care,    some       security-related

matters, which are part of the court’s remedial orders

must be monitored as part and parcel of mental-health

monitoring.    The need for a corrections expert on the EMT

clearly follows.

       Plaintiffs’ experts Vail and Dr. Burns both testified

that     it   is   particularly        necessary       to   include       a

corrections expert on the EMT in light of the ongoing

challenges posed by correctional understaffing at ADOC.

In the liability opinion, the court found understaffing

problematic    not    in   isolation,     but    as    an   issue    that

“permeate[s] each of the ... identified contributing

factors of inadequate mental-health care.”                  Braggs, 257


                                  20
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 21 of 124




F. Supp. 3d at 1268. While the quarterly staffing reports

submitted to the court are critical to understanding

ADOC’s progress on the understaffing issue, the reports

alone    do    not    provide         any    information      as    to   whether

custody       staff    are        supporting         and    implementing      the

required improvements to mental-health care; in other

words,     they       do        not    reflect       the    critical       impact

understaffing (which impact could be significantly and

adversely changing if there is a significant adverse

change in overcrowding) might be having on the delivery

of mental-health care.                  A correctional administration

expert is necessary for the EMT to be able to evaluate

whether,      based        on    the    availability         of    officers    in

overcrowded       conditions,           correctional        staff    are    being

deployed      properly          to    both       “keep[]   people    safe”    and

“mak[e]       sure     that           prisoners       get     mental       health

treatment”--a compliance issue that cannot be ascertained

by simply reviewing the total number of staff reported.

Vail Nov. 29, 2018, Trial Tr. (doc. no. 2340) at 18; see




                                            21
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 22 of 124




also Burns Dec. 6, 2018, Trial Tr. (doc. no. 2254) at

112-13.

    At    the   same   time,    the     court   will    not   initially

require the inclusion of the other members proposed by

the plaintiffs on the EMT--a counselor or social worker,

and a data expert--but will instead leave it to the EMT,

which would be more knowledgeable than the court about

such matters, to determine whether additional members or

support staff are necessary.             If it so determines, the

EMT may ask the court to appoint additional members,

either on an ad hoc or permanent basis.               Accordingly, the

court adds only one additional member to the defendants’

proposed monitoring team structure.

    The composition of the EMT, largely proposed by the

defendants,                meets                the              PLRA's

need-narrowness-intrusiveness            requirement.          See        18

U.S.C. § 3626(a)(1)(A).         As described, the addition of a

correctional administration expert is necessary to ensure

that officers and clinical staff alike are complying with

the court’s remedial orders.             Particularly in light of


                                   22
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 23 of 124




ADOC’s continued difficulties with understaffing, the

court must be sure that ADOC is doing all that it can to

comply with the court’s orders by properly training and

deploying the limited staff that it has.

       The court believes there should also be a head of

the EMT with the administrative abilities to coordinate

monitoring efforts and to serve as a liaison with the

court.     Before deciding who this person should be, the

court    will   solicit     input      from   the   parties.         This

additional, administrative provision meets the PLRA's

need-narrowness-intrusiveness            requirement       because   the

team     requires   a    leader     to    manage     its    operations

effectively and to coordinate with the court.                    See 18

U.S.C. § 3626(a)(1)(A).



                        2. Selection Process

                             a. Dispute

       While the defendants contend that the EMT members

should be selected from a pool of candidates that was

exclusively proposed by them at the monitoring hearing,


                                  23
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 24 of 124




the plaintiffs argue that there should be a collaborative

selection      process    between      the    plaintiffs      and    the

defendants. The defendants propose two alternative teams

of external monitors: one led by individuals previously

affiliated     with   Corizon    Correctional       Healthcare,      the

former medical care provider for ADOC, and one comprised

of individuals employed by PSIMED, Inc., a company that

subcontracts with Wexford Health Sources, Inc. to provide

mental-health care in West Virginia prisons. See Pls.’

Proposed Opinion (doc. no. 2260) at 13.               The defendants

further assert that members of the EMT must be licensed

in Alabama if they are to make recommendations based on

clinical judgment that would require a license.                  Defs.’

Proposed Monitoring Plan (doc. no. 2115) at 28.                     They

contend   that    the     plaintiffs      essentially     waived     the

opportunity to participate in the selection of the EMT

members   by    failing    to   propose      candidates    during    the

remedial hearing.         See Defs.’ Response (doc. no. 2295)

at 27-28.




                                  24
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 25 of 124




     By contrast, the plaintiffs argue that there should

be   a   collaborative       selection      process      between     the

plaintiffs and the defendants, under which the parties

first attempt to reach an agreement on the EMT members,

and then, if they cannot, submit proposed candidates to

the court for selection.        The EMT members, the plaintiffs

contend, should not be limited to those licensed in

Alabama.



                   b. The Court’s Resolution

     The court will adopt the plaintiffs’ proposal for a

joint selection process, with the condition that the

court will have ultimate authority to approve the experts

agreed upon by the parties.         The court will not limit the

pool of candidates for the EMT to those licensed in

Alabama.

     The court finds it both unwise and unfair for the

plaintiffs to have no role in selecting the EMT members;

joint selection is necessary to ensure impartiality of

the EMT and trust by all parties and the court in their


                                  25
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 26 of 124




monitoring     work.         The     court    believes     that     such

collaboration is necessary to ensure that both parties,

not just the defendants, buy into the process.               The court

was also not impressed by the monitors proposed by the

defendants,     some    of    whom      had   no   court    monitoring

experience and some of whom presented serious questions

about possible conflicts of interest.3                Meanwhile, the

court finds it unnecessarily restrictive to require that

the experts be licensed in Alabama, though, as described

in the section below on qualitative review, the court




    3. At the time of the monitoring trial, PSIMED was
employed in the West Virginia Department of Corrections
as a subcontractor of Wexford Health Sources, Inc.,
ADOC’s current provider of mental-health care.       This
business relationship between the proposed EMT members
and ADOC’s vendor could create, at a minimum, a perceived
conflict of interest, which the defendants themselves
sought to avoid under their proposed monitoring plan.
See Defs.’ Proposed Monitoring Plan (doc. no. 2115) at
24. Even more concerningly, the owner of PSIMED was also
involved in a corruption charge brought by the West
Virginia   Ethics    Commission   against    the   former
Commissioner of the West Virginia Department of
Corrections. See Stern Nov. 27, 2018, Trial Tr. (doc.
no. 2415) at 68-73. Other individuals proposed by the
defendants had previously worked for ADOC’s prior
healthcare contractor, Corizon Correctional Healthcare,
another possible conflict of interest.
                                   26
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 27 of 124




will authorize the EMT to evaluate clinical judgments.

Such an eligibility requirement could unnecessarily limit

the   pool   of    available    candidates.        Finally,     members

should    be      chosen   based     on    their    background       and

expertise--with a preference for those with monitoring

experience--which should make clear their qualification

for the role.

      The court will give the parties a reasonable period

of time to reach an agreement about the composition of

the EMT. If the parties are unable to agree on all EMT

members, the court will select any missing members of the

EMT or will come up with a means for selection.                     This

process will also extend to the replacement of an EMT

member who is removed or resigns.                Removal of an EMT

member for good cause may be proposed by either party and

will be subject to the court’s approval.

      The requirements for selection and qualifications of

the EMT meet the PLRA's need-narrowness-intrusiveness

requirement.        See    18   U.S.C.    §   3626(a)(1)(A).         The

cornerstone of the defendants’ proposed monitoring plan,


                                   27
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 28 of 124




which the court will largely adopt, is that the EMT will

be responsible for filling in key details based on its

members’ expertise.         The choice of experts, therefore,

is   a   critical   issue     to    ensure     the   success    of    the

monitoring phase of this case, and thus ADOC’s ability

to provide constitutionally adequate mental-health care

in the long-term.        Still, the court’s resolution again

gives the defendants an opportunity to suggest potential

experts, who will be appointed if they are satisfactory

to   both   the   plaintiffs       and   the   court.      Under     this

collaborative process, the defendants can work to ensure

that staff members will not “come to resent” each expert

chosen “as an outside critic who is not invested in the

department’s mission.”          See Defs.’ Response (doc. no.

2295) at 7.



                      3. Status of EMT Members

                                a. Dispute

     The defendants propose that the EMT members serve as

independent contractors of ADOC but that ADOC shall not


                                   28
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 29 of 124




“possess   any    supervisory      authority       over   the    [EMT’s]

activities,      reports,     findings,      or    recommendations.”

Defs.’ Proposed Monitoring Plan (doc. no. 2115) at 11.

Despite this, the defendants assert that ADOC should have

the power to negotiate each EMT member’s fees, expenses,

and budget for monitoring.          See id. at 10.        By contrast,

the plaintiffs contend that, for the monitors to remain

“neutral and independent, they should be court-appointed

under Federal Rule of Evidence 706 and paid by through

the   court’s    registry     rather   than    directly     by    ADOC.”

Pls.’ Proposed Opinion (doc. no. 2260) at 23.



                      b. The Court’s Resolution

      The court will not order the EMT to be paid by the

defendants      through   the    court’s    registry      pursuant        to

Federal Rule of Evidence 706.            The court believes that

the most efficient and least intrusive arrangement is for

ADOC to pay the EMT directly, rather than through the

court, which would be complex and likely more expensive.

Therefore,      the   court     will   allow      the   defendants        to


                                  29
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 30 of 124




negotiate the fees, expenses, and budgets of the EMT,

subject to the court’s approval in the event a dispute

arises.   (The court has found, from past experience, that

the State has been fair in such negotiations, and hopes

that it will continue to be the same here.                  See, e.g.,

Consent Decree (doc. no. 11) at 114, United States v.

Alabama, No. 2:15cv368-MHT (M.D. Ala. June 18, 2015)

(Thompson, J.)).         And though ADOC will pay the EMT

directly,    EMT    members    should     be   introduced       to    ADOC

employees and any other parties as neutral and totally

independent.       The EMT members will not be under ADOC’s

supervision, but under the direction of the court.                    (The

court finds, again from past experience, that monitors

of state institutions can be fair and neutral despite

being paid by the state.            See, e.g., id.)           The court

finds     this       resolution        satisfies        the      PLRA’s

need-narrowness-intrusiveness           requirement,       as    it       is

substantially in line with the defendants’ proposal. See

18 U.S.C. § 3626(a)(1)(A).




                                  30
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 31 of 124




                 4. Conflict of Interest Rules

                              a. Dispute

     The defendants’ proposal includes a restriction that

EMT members may not “testify in any other civil action

or   proceeding    concerning       or   relating    to   any   act       or

omission   of    ADOC    or   its    employees,     contractors,          or

agents, or testify regarding any subject or matter that

any [EMT] member learned, or might have learned, as a

result of his or her performance as a member of the [EMT],

or serve as a non-testifying expert regarding any subject

or matter that any [EMT] member learned, or might have

learned, as a result of his or her performance as a member

of the [EMT].”     Defs.’ Proposed Monitoring Plan (doc. no.

2115) at 29.      The defendants contend that such a rule is

necessary to ensure ADOC employees and contractors feel

the EMT members are “on their side” and will not be

gathering evidence against them.             Defs.’ Response (doc.

no. 2295) at 36.        The plaintiffs assert that this strict

limitation      would    deter      otherwise    willing     potential

experts and that instead, possible conflicts of interests


                                    31
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 32 of 124




of EMT members should be reviewed on a case-by-case

basis.



                   b. The Court’s Resolution

    The court agrees with the defendants that to ensure

cooperation between the EMT and those implementing the

remedial measures, some limitation on participation in

future actions against the State and its contractors is

necessary.      However, the rules proposed by the defendants

are overly restrictive, and there is a serious question

as to whether they are even enforceable by this court--in

particular, with regard to limitations on participation

in another court proceeding, state or federal.                The court

will restrict EMT members from providing paid testimony

or serving as paid non-testifying experts in any action

against    ADOC    or    its    employees     or    against     an   ADOC

contractor in an action the subject matter of which

pertains to ADOC facilities specifically.              As many prison

healthcare providers are active in multiple states, the

court    will   not     issue   a   blanket   ban    on   EMT   members


                                    32
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 33 of 124




testifying or serving as experts in actions involving

ADOC contractors outside of Alabama.                The parties may

raise concerns about conflicts of interest in such cases

on a case-by-case basis.

     The defendants have not provided any legal basis to

restrict   or    prevent    the    EMT   experts     from    otherwise

testifying in other cases if subpoenaed to do so.                    The

court will therefore not impose that limitation.

     The court finds the adoption of some restrictions on

the ability of EMT members to testify, largely proposed

by         the             defendants,              meets            the

need-narrowness-intrusiveness            requirement.          See        18

U.S.C. § 3626(a)(1)(A).         The court’s resolution loosens

the defendants’ proposed restriction only to the extent

necessary to ensure that the parties can jointly recruit

qualified experts who may otherwise be deterred by their

inability to find other work if they accept appointment

in this case.




                                  33
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 34 of 124




                       B. Measuring Compliance

              1. Establishing Performance Measures

                                a. Dispute

      The parties agree that the monitoring scheme should

empower the EMT members, who are the experts here, to

determine      many    of    the    details     of    how   to    carry   out

monitoring,        including        determining       what       performance

measures to use.            Performance measures are the metrics

by    which    the    monitors      are    to   evaluate      whether     the

defendants      are    complying       with     the    court’s     remedial

orders.       See Defs.’ Proposed Monitoring Plan (doc. no.

2115) at 2-3.        In their initial proposed monitoring plan,

the    defendants       proposed       259      potential        performance

measures      to     evaluate       compliance       with    then-existing

remedial orders.        Id.     For example, proposed performance

measure number 37 states that “[i]ntake RN [registered

nurses] shall conduct intake MH [mental-health] screening

in a confidential location,” Defs.’ Proposed Monitoring

Plan (doc. no. 2115-1) at 3, and is meant to measure

compliance      with    one    of    the   court’s     orders      regarding


                                      34
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 35 of 124




identification         of   inmates      in   need    of   mental-health

treatment.      See Identification Order (doc. no. 1794-1).

Despite    having      initially      proposed       these    performance

measures, it is clear from testimony that Commissioner

Dunn and Associate Commissioner Naglich understand the

defendants’ proposal to allow for the EMT to modify the

259 measures proposed as it deems appropriate.                     See Dunn

Nov.    26,    2018,    Trial      Tr.   (doc.       no.   2250)    at    148

(testifying that if the EMT determines the performance

measures fail to adequately address the remedial orders,

the EMT members “have the ability to create measures that

do”); Naglich Nov. 7, 2018, Trial Tr. (doc. no. 2249) at

180-82 (testifying that the EMT should be allowed to

develop and change performance measures and that there

is   nothing    wrong       with   the    EMT    coming      up    with   the

performance measures in the first place, “as long as

they’re reflective of” the remedial orders).

       This point of agreement is emblematic of the overall

theme of the defendants’ monitoring plan, in which they

acknowledge that the EMT “must drive the process of


                                    35
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 36 of 124




filling in the open components” of the plan.                                  Defs.’

Response     (doc.    no.    2295)          at   14.          The    defendants

“intentionally       left    open       certain        aspects”          of   their

proposed plan so that the EMT could “guide ADOC in filling

in these remaining details.”                 Id.    The defendants seek

to empower the EMT to fill out the details of the plan

because of the EMT’s “expertise.”                        Id. at 15.              The

plaintiffs    agree     it   is    appropriate           to    give       the    EMT

significant     authority         to    determine           how     to    conduct

monitoring, including as to the performance measures

used.



                     b. The Court’s Resolution

    The court will adopt the defendants’ plan to give

the EMT authority to modify the 259 initially proposed

performance     measures,         including         by      removing          them,

changing     their    language,         or       creating         entirely       new

performance measures.        The EMT, in exercise of its unique

expertise, recognized by the defendants, is to create the

performance      measures         necessary            to      evaluate          the


                                       36
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 37 of 124




defendants’ compliance with the court’s remedial orders.

Once the performance measures are established but before

monitoring     begins,     the     parties     will      be    given      an

opportunity to raise objections to any of the proposed

measures through a standard dispute resolution process:

the objection must be raised first with the EMT, then via

mediation,     and    finally      with     the    court       if   still

unresolved.

       The court finds that allowing the experts, rather

than the court, to establish the performance measures

necessary       to       monitor        compliance        meets        the

need-narrowness-intrusiveness             requirement.          See       18

U.S.C. § 3626(a)(1)(A). Because the performance measures

will be limited to the court’s remedial orders, which

must    also   satisfy    the    PLRA,    they    will    be    narrowly

tailored to evaluate only ADOC’s progress with regard to

the remedies ordered in this case.




                                   37
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 38 of 124




                           2. Self-Correction

                                 a. Dispute

      The plaintiffs seek a provision requiring ADOC to

create corrective action plans when monitoring reveals

noncompliance.           Pls.’ Response (doc. no. 2133) at 75-78.

The plaintiffs concede that the PLRA applies to this

proposed order because it does not have the goal of

informing the court of ongoing violations but is intended

to improve ADOC’s internal capacity to comply with all

remedial orders.          Id. at 54.         They assert, however, that

creation    and     auditing       of    corrective     action     plans    is

absolutely necessary to ensure compliance.                         Id.     The

plaintiffs        also    urge    the     court   to    require     ADOC    to

designate     a    “Compliance          Coordinator”     to    oversee     the

creation and implementation of corrective action plans

and   other       monitoring       activities,         and    to   designate

additional clinical staff who are dedicated solely to

internal monitoring.             Id. at 52-53, 60-61.

      The defendants state that they expect corrective

action planning to be part of ADOC’s response to findings


                                        38
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 39 of 124




of noncompliance.        See Defs.’ Response (doc. no. 2295)

at   38   n.4.      However,      they    assert     that,    “[w]hile

corrective action is constitutionally required in the

face of a constitutional violation, a specific corrective

action plan is not.”          Id. at 38.         They argue that a

requirement that ADOC create corrective action plans

would            therefore             not           meet            the

need-narrowness-intrusiveness requirement of the PLRA.

See 18 U.S.C. § 3626(a)(1)(A).



                   b. The Court’s Resolution

     The court will not order ADOC to create corrective

action plans, though the court agrees with both parties

that doing so will likely be a necessary step toward

achieving    compliance.         In    the   event    of     finding      a

deficiency, the EMT should provide instruction to ADOC

as to what corrective action should be taken, suggest how

to plan for that action, and monitor whether that action

has been taken.      Nonetheless the court will accept, for

now, Commissioner Dunn’s assertion that “common sense”


                                  39
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 40 of 124




will   lead   ADOC    to   self-correct        when   presented     with

evidence of its noncompliance.            Dunn Nov. 26, 2018, Trial

Tr. (doc. no. 2250) at 153-54.             Common sense will also

dictate that the court will be very concerned to learn

through the monitoring process that ADOC has failed,

absent    a   valid   reason,      to   take    corrective      actions

suggested by the EMT.        As the defendants have repeatedly

acknowledged, “self-identification and self-correction

of systemwide problems is the best long-term solution.”

Defs.’ Proposed Monitoring Plan (doc. no. 2115) at 6.

Plaintiffs’ expert Dr. Burns credibly testified that

self-correction “is kind of the definition of continuous

quality   improvement:      That    you    self-monitor,      identify

deficiencies, study the problem, prepare a solution,

apply the solution, restudy the issue to see that it has

been resolved.”       Burns Dec. 6, 2018, Trial Tr. (doc. no.

2254) at 89.      The capacity to self-monitor necessarily

includes an understanding of “how a system needs to

change in response to internal experience.”                 Id. at 90.

The court will not be convinced that external monitoring


                                   40
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 41 of 124




is no longer needed until ADOC has demonstrated that it

has the capacity to engage in both of these twin elements

of self-monitoring.         The experts on the EMT are best

positioned to help ADOC develop this capacity and may do

so through the “feedback” and “consultation” processes

described below.        The court finds that this resolution

is        narrowly        tailored          and        meets         the

need-narrowness-intrusiveness requirement of the PLRA.

See 18 U.S.C. § 3626(a)(1)(A).

      The court will also not order ADOC to designate a

“Compliance Coordinator” or otherwise dictate how ADOC

organizes and manages its internal monitoring staff.                 For

now, the court will defer to ADOC to establish an IMT as

it deems appropriate.          The defendants have informed the

court    that   they    plan    to     appoint    to    the    IMT   one

psychiatrist, one psychologist, two registered nurses,

and     any   other    staff    deemed    necessary      to    complete

quarterly reports.        See Defs.’ Proposed Monitoring Plan

(doc. no. 2115) at 12.          While the court understands the

plaintiffs’ concern that appointing members of the IMT


                                  41
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 42 of 124




who   already   have    clinical       duties     may   mean   they   are

stretched too thin, the provisions plaintiffs seek are

overly     intrusive.       The     issue    of    whether     the    IMT

established by ADOC has sufficient expertise and capacity

to monitor compliance will be properly before the court

when the court considers whether to terminate external

monitoring, as described in the “Handoff” section of this

opinion.



                     3. Qualitative Review

                             a. Dispute

      Though    initially     a     point   of     concern     for    the

plaintiffs, it now appears the parties agree that in

assessing whether ADOC is complying with the performance

measures, and thus remedial orders, the EMT can make

“qualitative       assessments          relating        to     clinical

decision-making.”       Defs.’ Response (doc. no. 2295) at 30;

see also Pls.’ Proposed Opinion (doc. no. 2260) at 26.

The   defendants     urge    that    such    assessments       may    not

constitute second-guessing of the reasonable judgment of


                                  42
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 43 of 124




clinicians, but acknowledge, based on the testimony of

Dr. Robert Stern, one of their own proposed external

monitors, that assessment of many performance measures

will “require[] a clinical perspective.”               Stern Nov. 27,

2018, Trial Tr. (doc. no. 2415) at 116.              For example, Dr.

Stern testified that the EMT should be able to determine

whether   a   counseling      progress       note    contains    merely

“gibberish,”     rather     than    clinical        observations,         or

whether   a   referral     decision     is   within    the    range       of

appropriate actions. Id. at 150. According to Dr. Stern,

there would be “something wrong” if a monitoring plan did

not allow for this type of qualitative review.                   Id. at

123; see also Burns Dec. 6, 2018, Trial Tr. (doc. no.

2254) at 92-93 (testifying that that monitors must be

able to assess clinical judgment).



                    b. The Court’s Resolution

    Based on the parties’ agreement, the EMT will have

authority to make qualitative assessments of whether

clinicians    are    making    reasonable      clinical      judgments.


                                   43
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 44 of 124




This assessment will often entail evaluating whether the

clinicians based their judgment on clinically relevant

information, as well as evaluating the documented reasons

for making the judgment.             As described by plaintiffs’

expert Dr. Burns, the EMT’s role is not to second-guess

clinicians' clinical judgments, but to see “if there’s a

rationale involved for the choices that are made and the

interventions that are provided.”              Burns Dec. 6, 2018,

Trial Tr. (doc. no. 2254) at 93.           As such, the EMT cannot

find that the defendants did not satisfy a performance

measure because a clinician made a decision that was

reasonable, but different from the decision the EMT would

have made.

      The   court    finds    this     resolution     satisfies      the

need-narrowness-intrusiveness requirement of the PLRA.

See   18    U.S.C.   §   3626(a)(1)(A).         Reviewing     clinical

judgment is necessary to assess compliance with remedial

orders because practitioners cannot comply with remedial

orders      while    engaging     in    clinically       unreasonable

judgment. For example, if clinicians systematically fail


                                  44
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 45 of 124




to diagnose people with SMIs despite clear indicators,

ADOC will be unable to attain compliance with the court’s

remedial orders regarding identification of people in

need    of   mental-health     care.      The   parties’     agreement

regarding qualitative evaluations and the testimony of

witnesses from both sides support the court’s finding

that this resolution satisfies the PLRA.                See 18 U.S.C.

§ 3626(a)(1)(A); see also Braggs v. Dunn, 383 F. Supp.

3d 1218, 1253 (M.D. Ala. 2019) (Thompson, J.) (finding

the defendants’ agreement to a remedial provision is

strong evidence of PLRA compliance).



                          4. Audit Tools

                             a. Dispute

       In order to perform qualitative review, the parties

agree that the EMT shall have the authority to develop

“audit tools.”        See Pls.’ Proposed Opinion (doc. no.

2260) at 27; Defs.’ Response (doc. no. 2295) at 17-18.

While    the   term   “audit    tool”    has    not   been   precisely

defined by either party, it essentially refers to the


                                  45
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 46 of 124




method or procedure by which the EMT members assess

compliance with the performance measures.                  See Defs.’

Proposed Monitoring Plan (doc. no. 2115) at 15-16; Burns

Dec. 7, 2018, Trial Tr. (doc. no. 2256) at 242-43.                   For

example, the defendants’ proposed performance measure 45

is that “any referral by the intake [registered nurse]

must be designated as emergent, urgent, or routine.”

Defs.’ Proposed Monitoring Plan (doc. no. 2115-1) at 4.

The proposed audit tool for that performance measure--

referred    to   as    a   “Method     of    Measurement”       in   the

defendants’ performance measures chart--is to “review a

minimum of 10 charts for inmates referred for evaluation

by the intake RN [registered nurse] during the applicable

quarter for each identified facility.”               Id.

    Just as both parties propose empowering the EMT to

develop    performance        measures,       they     also     propose

empowering the EMT to develop audit tools for evaluating

compliance with their performance measures.                   It is not

clear, however, whether the defendants agree that the

EMT’s authority to create the audit tools should be


                                  46
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 47 of 124




complete or whether their proposal would require final

approval from ADOC.

    Overall, the defendants’ plan also limits the EMT to

evaluating no more than three facilities per quarter.

This would seem to mean that only 12 of the 14 major

facilities would be evaluated even once in a year.



                   b. The Court’s Resolution

    The court will order that the EMT will have the

authority and discretion to develop and adjust audit

tools as it deems appropriate to evaluate compliance with

the performance measures and ADOC’s developing ability

to self-correct.         Since the audit tools are another

important element of the monitoring plan to be filled in,

the defendants acknowledge that the EMT should devise

them, in light of their expertise. See Defs.’ Proposed

Monitoring Plan (doc. no. 2115) at 18.                   As with the

performance measures, the audit tools will be limited to

assessing   ADOC’s     progress     as   to   the   court’s     limited

remedial orders and its capacity to self-monitor.                   And,


                                  47
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 48 of 124




as with the performance measures, the parties will be

given an opportunity to raise objections to any of the

proposed audit tools before monitoring begins, first with

the EMT, then via mediation, and finally with the court

if still unresolved.

    The court will also leave it to the experts to decide

how many and which facilities to evaluate on a quarterly

basis within the constraints of the rest of today’s

order.    It is in the interest of all parties and the

court for ADOC to achieve compliance and attain the

capacity to self-monitor as swiftly and effectively as

possible.      Though     seemingly      aimed    to    minimize     the

intrusion to ADOC facilities, arbitrarily limiting the

number of facilities to be evaluated each quarter could

have the opposite effect, slowing ADOC’s progress toward

termination of the court’s remedial orders and extending

the duration of external monitoring.

    The court finds that this resolution satisfies the

PLRA's need-narrowness-intrusiveness requirement.                    See

18 U.S.C. § 3626(a)(1)(A).             Allowing the EMT to create


                                  48
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 49 of 124




the tools and schedule it deems necessary to evaluate

compliance is essential to ensure the EMT’s expertise

shapes and drives the overall monitoring scheme.



                 5. Contempt and Dispute Resolution

                               a. Dispute

     The     defendants’        plan     includes     a     significant

limitation on the ability of the plaintiffs to initiate

contempt proceedings, allowing for the plaintiffs to do

so   only   where       the   monitoring    team    has   issued   three

consecutive quarterly reports finding noncompliance with

respect     to    the   same   performance    measurement       and   the

plaintiffs have exhausted “all reasonable efforts to

resolve any sustained noncompliance through the dispute

resolution process.”            Defs.’ Proposed Monitoring Plan

(doc. no. 2115) at 21.           Under the defendants’ plan, the

plaintiffs must first raise concerns about noncompliance

with the EMT and the defendants, then engage in mediation

to   resolve      any    disputes   prior    to    filing   a   contempt

motion.      The plaintiffs assert that such a limitation


                                    49
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 50 of 124




unduly limits their ability to timely raise concerns

about noncompliance with remedial orders, including those

that are a matter of life or death.



                      b. The Court’s Resolution

       The court will not adopt in full the defendants’

proposed      limitation      on    the       plaintiffs’     ability     to

initiate contempt or other proceedings, which the court

finds an unwarranted restriction.                   The court understands

the plaintiffs’ concern that three quarters is simply too

long    for    some    forms       of    noncompliance       to    continue

unremedied.     For example, because the risk of suicide is

“so severe and imminent,” see Braggs v. Dunn, 383 F.

Supp.    3d   1218,    1227    (M.D.         Ala.   2019),   the   remedial

measures on suicide prevention must be complied with

100 % of the time, see Burns Dec. 7, 2018, Trial Tr.

(doc. no. 2256) at 122-23.

       However, following the court’s prior practice in this

case, see, e.g., Order (doc. no. 1926) (directing parties

to mediate before the defendants would be ordered to


                                        50
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 51 of 124




respond to the plaintiffs’ contempt motion), the court

will order that, absent an extraordinary urgency, the

plaintiffs must initially mediate their concerns before

initiating    contempt      proceedings.          This    restriction

balances     the    defendants’        interest     in    having     the

opportunity to correct noncompliance without litigation

with the plaintiffs’ concern about the need to ensure

complete and immediate compliance with some remedial

orders.    The court finds this provision satisfies the

need-narrowness-intrusiveness requirement of the PLRA.

See 18 U.S.C. § 3626(a)(1)(A).

      Logically, even in the absence of this restriction,

it would be more difficult for the plaintiffs to succeed

on a non-urgent contempt motion brought prematurely in

the monitoring process.        And the court expects that other

elements of this order will obviate the need perceived

by the plaintiffs to initiate contempt proceedings early

on.   By ensuring the plaintiffs have a role in selecting

the EMT members, who will fill in many of the details

within the monitoring structure, the plaintiffs will have


                                  51
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 52 of 124




greater trust in the monitoring plan to address ADOC’s

deficiencies.     Meanwhile, improvements to ADOC’s efforts

and ability to self-correct will help to assure the

plaintiffs that ADOC is taking meaningful steps toward

compliance.



                 C. Components of Monitoring

    The   parties     are   in    agreement     as   to   the   overall

structure and phases of monitoring, and the court will

order   that   the    monitoring       scheme   comport     with    this

agreement.     This includes that the monitoring scheme will

consist of three phases, with an external monitoring team

teaching--and then ultimately handing the reins over

to--an internal monitoring team; that the IMT should

consist of professionals with clinical expertise who are

exclusively chosen and employed by ADOC; and that the

monitoring     scheme    should     consist     of   five    essential

components of monitoring outlined above and described in

detail below.




                                  52
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 53 of 124




      The parties disagree, however, about the timeline

for   the   phases     of     monitoring,    as    well      as   various

components within this broader structure.              The court will

describe and resolve each disagreement in turn.



                        1. Document Review

                               a. Dispute

      The    parties        agree    that    ADOC      must       produce

documentation to the EMT, and that the EMT shall have

ultimate authority to identify which documents to review.

However, the parties disagree as to the sample size that

must be reviewed.           The defendants propose requiring a

minimum sample size of documents to be reviewed for each

performance measure (generally 10 documents), while the

plaintiffs contend that the sample size should be left

to the EMT’s discretion.            Once the responsibility for

monitoring     has     been    transferred        to   the    IMT,    the

plaintiffs propose that the IMT cannot reduce or change

the amount of documentation identified for review by the




                                    53
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 54 of 124




EMT unless ADOC has been found in compliance with respect

to a particular order.

    The plaintiffs also propose that documents produced

to the EMT or IMT be produced to plaintiffs’ counsel,

while the defendants argue that the plaintiffs should

receive    only    “all    of    the    documentation          that     the

Compliance     Teams    actually       rely   upon       in    evaluating

compliance.”      Defs.’ Response (doc. no. 2295) at 29.

Finally,   the    plaintiffs     propose      a   list    of    types     of

documents to serve as a starting point for review, in

addition to any others requested by the EMT.                    See Pls.’

Proposed Opinion (doc. no. 2260) at 67.



                   b. The Court’s Resolution

    With regard to document review, the court will again

leave much to be decided by the experts.                      The parties

appear to agree that the EMT may review an unlimited

number of documents.         Rather than set a minimum number

of documents, as the defendants propose, the court will

leave it to the EMT to decide both how many and which


                                  54
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 55 of 124




documents to review.         While the court acknowledges the

defendants’ concern that a review of too few documents

may result in an unrepresentative and unfair sample, this

is an issue that the qualified experts on the EMT will

be capable of recognizing and addressing as appropriate.

The   court    will   not    adopt     the   plaintiffs’      proposed

requirement that the IMT follow precisely the choices for

document review made by the EMT.              The issue of how to

review an adequate number or scope of documents is one

on which the court expects the EMT will train the IMT,

as discussed below.         Evidence that the IMT is failing to

follow that training may support a finding that external

monitoring continues to be necessary.

      The court declines to adopt the plaintiffs’ proposal

that all documents produced to the EMT or IMT also be

produced to plaintiffs’ counsel.              The court is unsure

whether,      in   practice,    there     will    be    a   meaningful

difference between the parties’ proposals on this point.

Therefore, though willing to revisit the issue if this

resolution proves unworkable, the court will first adopt


                                  55
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 56 of 124




the     defendants’      narrower       position       that     plaintiffs’

counsel     receive      “all   of     the    documentation       that   the

Compliance       Teams    actually          rely    upon   in    evaluating

compliance.”      See Defs.’ Response (doc. no. 2295) at 29.

Because the court has difficulty defining in the abstract

the exact meaning of “actual reliance,” the court will

initially leave it to the defendants to interpret this

language and will simply address any issues as they

arise.      In accordance with the defendants’ proposed EMT

member Dr. Stern’s testimony, the EMT must also retain

all documents it reviews in the event its findings are

contested by either party.                  See Stern Nov. 27, 2018,

Trial Tr. (doc. no. 2415) at 111.

      The    court   finds      that    this       requirement    regarding

document review is inherently narrow, as it is adopted

in large part from the defendants’ proposal and the

parties’ agreements and again gives discretion to the

experts to determine what is necessary.                    Thus, the court

finds       it   meets       the       need-narrowness-intrusiveness

requirement of the PLRA.             See 18 U.S.C. § 3626(a)(1)(A).


                                       56
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 57 of 124




                             2. Observation

                               a. Dispute

      The parties agree that site visits should be part of

monitoring.         In broad strokes, the key difference is

that, while the defendants propose that the EMT conduct

site visits upon its request, the plaintiffs want to

require at least yearly site visits to each facility at

the start of monitoring.

      The defendants propose that, within 60 days of the

entry of this order, any EMT member who has not visited

ADOC facilities should visit as many facilities as he or

she    deems   necessary       to   become   familiar     with     them.

Subsequently, under the defendants’ plan, EMT members may

request a site visit to any facility, but if any party

disputes     such    a   request    or   deems    it   unnecessary        or

inappropriate, such request shall be resolved through

mediation.

      By contrast, the plaintiffs propose requiring that,

in    the   first    phase    of    monitoring,    each    major    ADOC


                                    57
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 58 of 124




facility be visited by the EMT members at least once, but

no   more    than   twice,    per    year,   unless     extraordinary

circumstances require more visits.              See Pls.’ Proposed

Opinion (doc. no. 2260) at 41-42.               As facilities come

into compliance, the plaintiffs propose, the members may

reduce      the   frequency    of    visits.       With     regard        to

scheduling site visits, the plaintiffs propose that the

EMT determine the schedule of visits in consultation with

the defendants, and that prior to each quarter, the EMT

notify the defendants of the facilities to be visited

during that quarter with at least two weeks’ notice

before any site visit.

     The plaintiffs also propose limiting each site visit

to no more than five full business days at any facility

with inpatient treatment units or intake processing, and

no more than three full business days at any other

facility, unless explicitly agreed to by the parties or

permitted by the court upon the EMT's request.                       The

defendants do not have a proposal regarding the duration




                                    58
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 59 of 124




of site visits but have repeatedly raised concerns that

site visits may be distracting and intrusive.

       The defendants similarly do not have a proposal

regarding the scope of observation of the EMT members

allowed during site visits.           The plaintiffs propose that

monitors be allowed to (1) observe processes, including

treatment, with the permission of patients; (2) inspect

areas where inmates are housed and where mental-health

services    and    programming      are   performed;       (3)   conduct

confidential      interviews       with   inmates    who    receive       or

request     mental-health          services;     (4)       speak        with

correctional and mental-health staff as needed, in a way

that    limits    as   much   as    possible   the     impact      on    the

provision of care; (5) have access to documents they

request either on site or within 10 days after a visit;

and (6) have, to the extent possible, a confidential

setting in which to conduct interviews.                    Finally, the

plaintiffs propose that each party be allowed to send a

single attorney each day for site visits.              The defendants

do not appear to have a position on this issue.


                                    59
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 60 of 124




                    b. The Court’s Resolution

     The court will order regular site visits by the EMT

throughout the monitoring process, rather than just at

the outset.        However, the court will not dictate the

precise number required and will leave that decision to

the EMT.    The court credits the testimony of plaintiffs’

experts Dr. Burns and Vail as well as the defendants’ own

witness Dr. Stern, who all agreed that site visits are

necessary     to    help     understand         and    verify    ADOC’s

documentation, to catch issues that are undetectable

through document review, to foster collaboration between

the EMT and ADOC staff, and to allow for the teaching and

cultural    shift        required        for   ADOC    to   eventually

self-monitor.      See Stern Nov. 27, 2018, Trial Tr. (doc.

no. 2415) at 152-53; Vail Nov. 29, 2018, Trial Tr. (doc.

no. 2340) at 21; Burns Dec. 6, 2018, Trial Tr. (doc. no.

2254) at 64.

     As proposed by the defendants, it will be up the EMT

to   determine     the    exact     frequency     of   visiting     each


                                    60
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 61 of 124




facility, including prior to the start of monitoring.                     In

recognition     of   the    defendants’      concern     that    overly

frequent site visits may be disruptive to the facilities’

operation, however, the court will limit the number of

site visits by the EMT to no more than two per facility

per year, unless explicitly agreed to by the parties or

permitted by the court upon the monitors’ request.                  This

requirement is based on the testimony of both Dr. Burns

and Vail, who stated that they would expect the EMT to

conduct two site visits per facility per year, at least

to start, with an emphasis on those facilities “that have

the most involvement in carrying out all of the remedial

plans,” such as the mental-health treatment hubs.                  Burns

Dec. 6, 2018, Trial Tr. (doc. no. 2254) at 64; see also

Vail Nov. 29, 2018, Trial Tr. (doc. no. 2340) at 25-28.

Because it is up to the EMT which facilities to visit and

how often, it is possible, and perhaps likely, that fewer

than two visits to some facilities will occur in a year.

    The court will require the EMT to determine the

schedule   for    site     visits    in   consultation       with    the


                                  61
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 62 of 124




defendants and to inform the defendants of a proposed

visiting schedule on a quarterly basis, giving no less

than two weeks of notice prior to any visit.                 The court

finds the defendants’ proposal that ADOC may dispute any

site    visit   as   “unnecessary      or   inappropriate”       overly

broad.    Instead, there will be a presumption that a site

visit will occur as deemed appropriate by the EMT--a

presumption that may be overcome based on extraordinary

circumstances, such as an extreme security risk.                     The

court expects that scheduling disputes will be resolved

between the EMT and the defendants; however, any disputes

that cannot be resolved are to be submitted for mediation

and then to the court if the parties are still unable to

resolve the matter.

       Though the court will leave the issue of duration of

site visits to the EMT, the court will do so with the

restriction that site visits may last no more than four

full    business     days   at   any    facility     with    inpatient

treatment units or intake processing, and no more than

three full business days at any other facility, unless


                                  62
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 63 of 124




explicitly agreed to by the parties or permitted by the

court upon the monitors’ request.            The court adopts this

proposal as an assurance to the defendants and based on

testimony      by   plaintiffs’    expert    Dr.    Burns    that    site

visits    could      be   disruptive        “if     they    lasted        30

days ... but the plan would be that you would design this

to last probably three or four days at a given site.”

Burns Dec. 7, 2018, Trial Tr. (doc. no. 2256) at 242.

    The court will also adopt the plaintiffs’ proposal

regarding the extent of access by the EMT during the site

visits.     The court finds this level of access minimally

required for monitors to ensure a meaningful and accurate

review    of    ADOC’s    compliance.         Dr.    Burns    credibly

testified that site visits provide insight that cannot

be gathered from reviewing the paperwork, particularly

regarding how various processes work together in the

context of each facility.         See Burns Dec. 6, 2018, Trial

Tr. (doc. no. 2254) at 57.

    Observing processes in person is also useful to

determine whether they are being done “as intended to be


                                  63
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 64 of 124




done in terms of all the various components.”               Id. at 56.

For example, Dr. Burns testified that compliance with the

remedial order requiring that suicide-watch checks be

made at staggered intervals cannot be fully evaluated

without a site visit.        See id. at 165-67.         The available

documents    regarding      this    remedial      measure     are    the

observation logs kept by staff.              Upon review of these

logs from the months prior to the monitoring trial, Dr.

Burns testified that the logs noted checks at staggered

times, but repeated at precisely the same times over

multiple    logs   in   different       months.       See   id.      The

explanation Dr. Burns suggested was that the logs were

likely filled in, in advance.           See id.     However, without

a site visit “to observe the observers and their logs

contemporaneous with the observation” and to watch the

actual practice of staff, monitors would be left unsure

of when the checks actually happened and whether the logs

are trustworthy.        Id. at 167.       Plaintiffs’ expert Vail

testified that allowing the monitors to interview ADOC

staff will also increase the monitors’ understanding of


                                   64
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 65 of 124




staff    actions     and     decisions        before     they   reach     a

conclusion regarding compliance.              See Vail Nov. 29, 2018,

Trial Tr. (doc. no. 2340) at 15-16.

    Both Vail and Dr. Burns agreed that interviewing

inmates is another important way to detect patterns of

compliance or noncompliance with remedial measures.                     For

example, Dr. Burns testified that interviewing inmates

is sometimes necessary to investigate issues such as how

quickly patients are being evaluated in response to their

requests for mental-health treatment and whether they are

seen by mental-health staff in a confidential space.                    See

Burns Dec. 6, 2018, Trial Tr. (doc. no. 2254) at 55.

    The court will leave the issue of including attorneys

during site visits up to the EMT.                      While Dr. Burns

credibly     testified      that      the     presence     of   multiple

attorneys    during      visits    can   be    disruptive,      she   also

stated     that    the     presence      of    counsel     during     exit

interviews could be appropriate.                See id. at 48.          The

court believes the EMT members are best positioned to




                                   65
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 66 of 124




evaluate when and whether to invite a limited number of

attorneys from both parties to be present.

       The    court    finds      that       these   provisions      meet   the

need-narrowness-intrusiveness requirement of the PLRA.

See 18 U.S.C. § 3626(a)(1)(A).                 The requirement regarding

site       visits    balances     the        defendants’     concerns   about

disruptions caused by in-person monitoring with the need

for    monitors       to   achieve       a    complete   understanding       of

ADOC’s operations and its progress toward constitutional

compliance.          As plaintiffs’ experts and defendants’ own

witness        Dr.     Stern      testified,         some     site    visits,

particularly initial visits, “are absolutely necessary.”

Stern Nov. 27, 2018, Trial Tr. (doc. no. 2415) at 102;

see also Vail Nov. 29, 2018, Trial Tr. (doc. no. 2340)

at    25     (agreeing     that    site       visits   are    “necessary     to

establish the working relationships with the people in

the system, and it’s also necessary to be able to see and

feel the progress that's occurring or lack of progress”).

However, the court agrees with plaintiffs’ expert Vail

that, “beyond a required ... visit [to] each facility, I


                                         66
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 67 of 124




think [the issue of site visits] should be left up to the

judgment of the monitors.”         Vail Nov. 29, 2018, Trial Tr.

(doc. no. 2340), at 59.

    The court’s relief embraces the defendants’ logic

that site visits should occur as deemed necessary by the

experts.      It   also   limits       the   intrusion    into   ADOC’s

operations by capping the duration of each visit and

allowing a total of only two visits per facility per

year, absent the consent of all parties or the court’s

approval.     As facilities demonstrate their compliance

with remedial orders, logically the EMT should find that

less monitoring is required and thus the number of site

visits will diminish.



                              3. Feedback

    Citing Dr. Burns, the plaintiffs and defendants both

list “feedback” and “consultation” as two of the five

components of monitoring.          Given the similarity between

these   two   concepts,     it    is    important    to    define    the

difference between them.         The court refers to “feedback”


                                   67
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 68 of 124




as activity by the monitors to inform the court and

parties    of   the   defendants’       compliance     with   remedial

orders and the Constitution.            As part of this process,

they    may   also    advise    defendants     on   best    practices,

policy, and more.4       “Consultation,” by contrast, refers

to actions taken to teach ADOC how to self-monitor.



                               a. Dispute

       In broad strokes, whereas the defendants propose that

feedback essentially be limited to the quarterly reports

produced by the EMT, the plaintiffs contend that feedback

should also include face-to-face meetings.




    4.   Dr.   Burns    testified   that   as   part   of
“consultation,” the parties can advise the defendants on
policy development, such as suggesting that ADOC look at
model policies or practices from other States or
suggesting certain ADOC facilities consult with one
another.   See Burns Dec. 6, 2018, Trial Tr. (doc. no.
2254) at 68-69. However, for purposes of the analysis
here, the court will treat this type of advising as
“feedback,” and “consultation” as exclusively related to
teaching about monitoring. This is because advising on
policies and practices is more closely related to giving
feedback   about   compliance   with   orders   and   the
Constitution than it is with consulting about monitoring.
                                   68
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 69 of 124




      With regard to the written reports, the parties agree

that quarterly monitoring reports should be submitted to

the   court,      and   that    both      parties   should      have     the

opportunity to contest the reports or to provide feedback

to the EMT.          However, the parties’ proposals include

three minor discrepancies: (1) the plaintiffs propose

that, during the second phase, the IMT, in addition the

EMT, produce quarterly reports to learn how to do so; (2)

the defendants propose that all quarterly monitoring

reports as well as supporting documentation be kept under

seal and treated as confidential; and (3) the defendants

propose       that   “[n]o   Quarterly       Evaluation        Report,    or

finding      or   recommendation       of   the   [EMT]    and/or     [IMT]

within    a    Quarterly     Evaluation      Report,      is   admissible

against ADOC, its employees, contractors, or contractor’s

employees in any other civil action or other proceeding.”

Defs.’ Proposed Monitoring Plan (doc. no. 2115) at 20-21.

      With     regard   to     the   face-to-face         feedback,      the

plaintiffs propose that for each site visit, there be an

entrance and exit interview between the monitoring team


                                     69
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 70 of 124




and    the     institutional         staff    as   well      as   any      party

representatives that are present.

       Finally, the plaintiffs also propose that the EMT be

able    to     communicate       with        the   plaintiffs        and     the

defendants       (and        presumably       their     representatives),

separately or together, at its discretion, outside of the

context of a site visit.               By contrast, the defendants’

proposal provides for regular communication (outside of

quarterly reports) only between the EMT and ADOC and

prohibits      the     EMT    from   informing        one    party   “of     any

decision, recommendation, or report in advance of the

time it is given to all parties.”                           Defs.’ Proposed

Monitoring Plan (doc. no. 2115) at 21.                  Specifically, the

defendants’ proposal provides that the EMT “may convene

conference calls on a monthly or otherwise regular basis

with    ADOC    to     discuss   implementation         of    the    Remedial

Orders, to obtain updates, and to address questions or

concerns.”       Id.




                                      70
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 71 of 124




                    b. The Court’s Resolution

    The court will largely adopt the parties’ agreement

that the EMT must issue its quarterly reports to the

parties within 30 days of the conclusion of each quarter

to provide an opportunity to object or provide feedback

prior to submission to the court.              See Defs.’ Response

(doc. no. 2295) at 10.           In its reports, the EMT shall

identify   the    basis    for   its    findings     (documentation,

interviews, etc.).         As to when the reports are to be

filed, the court will make that decision after it has

input from the EMT.

    Once filed, in light of the strong presumption in

favor of public access to judicial records, there will

not be a blanket seal on the reports; rather, the either

party or the EMT may move to seal prior to the EMT’s

filing of the reports on a case-by-case basis. See Braggs

v. Dunn, 382 F. Supp. 3d 1267, 1270 (M.D. Ala. 2019)

(Thompson,    J.)    (finding      that    “[t]he     public     has      a

common-law right to inspect and copy judicial records and

documents” (citing Nixon v. Warner Commc’ns, Inc., 435


                                  71
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 72 of 124




U.S. 589, 597 (1978) & Newman v. Graddick, 696 F.2d 796,

802-04 (11th Cir. 1983)).               As this court has stated,

“Alabamians indisputably have a powerful interest in

overseeing      ADOC’s    performance.”            Id.   at    1272.     The

defendants’ proposal that the reports be inadmissible in

other    proceedings      is   due      to   be     rejected,      as    the

defendants do not identify any legal basis for such a

requirement.          The      court       will      address      in     the

“Consultation” section below the parties’ disagreement

regarding the IMT’s participation in producing quarterly

reports.

      With regard to the face-to-face feedback, the EMT

has authority, upon its request, to conduct entrance or

exit interviews with ADOC personnel.                 ADOC shall comply

with these requests, absent extenuating circumstances,

such as an extreme security risk.                 As described, if the

EMT     deems    participation        of     the     parties’      lawyers

appropriate      during    these     interviews,         the   court    will

permit such participation.           Plaintiffs’ expert Dr. Burns

testified that these in-person meetings are important to


                                   72
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 73 of 124




provide       immediate         feedback      to     ADOC     regarding       the

monitor’s      findings         and     for    the     monitors          to   make

suggestions of improvements where appropriate. See Burns

Dec. 6, 2018, Trial Tr. (doc. no. 2254) at 66-67.                             Vail

testified that on-the-ground feedback from ADOC to the

monitors is also important to ensure that the monitors

have an accurate impression of ADOC’s activities and to

correct any misunderstandings prior to the writing of the

monitoring reports.              See Vail Nov. 29, 2018, Trial Tr.

(doc.    no.    2340)      at    15.     This      two-way        feedback,     he

testified, helps the monitoring process because “the

people on the ground in any state know the details of

their system better than an outsider ever will, no matter

how good the monitor is.”               Id.

       Finally, with regard to communication between the

parties and the EMT, the court will allow the EMT to meet

with    and     otherwise         communicate         with        the    parties,

including ADOC staff, at its discretion, separately or

together.          Fluid   communication           will     aid    the    two-way

delivery      of    feedback.          The    defendants’         own    proposed


                                        73
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 74 of 124




monitor    Dr.    Stern    also    testified         that   communication

between the EMT and counsel for all parties is important

during the monitoring process.                See Stern Nov. 27, 2018,

Trial Tr. (doc. no. 2415) at 54. However, if the monitors

rely on information from these communications in the

quarterly reports, they must cite the communication in

the report.       Consistent with the defendants’ proposal,

the court will order that the EMT may not provide the

quarterly report to one party ahead of the other.

     The   court    finds      that     these    provisions     regarding

feedback         meet     the         need-narrowness-intrusiveness

requirement of the PLRA.           See 18 U.S.C. § 3626(a)(1)(A).

Once again, the parties’ agreement regarding the filing

of   quarterly      reports       is        strong   evidence   of   PLRA

compliance.       See Braggs v. Dunn, 383 F. Supp. 3d 1218,

1253 (M.D. Ala. 2019) (Thompson, J.).                  Allowing the EMT

discretion to request face-to-face feedback when they

believe it is necessary will help to ensure swift and

productive collaboration between the EMT and ADOC--a

critical    feature       of    this    monitoring      scheme.      Such


                                       74
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 75 of 124




meetings    will    be    limited    to   what    is    necessary,        as

determined by the experts on the EMT, to limit the

intrusion into ADOC’s operations.



                          4. Consultation

                              a. Dispute

       As used here, “consultation” refers to the EMT’s

actions to teach the defendants how to self-monitor.

Consultation differs from “feedback” in that it is not

focused on informing the parties and the court about

compliance.       In broad strokes, the parties agree that

teaching should be a big part of the monitoring scheme.

The parties’ disagreement lies in how this teaching and

capacity-building will take place.               The distinctions in

the    proposed    division    of    labor   between     the    EMT   and

IMT--including      the    EMT’s     supervisory       role    over   the

IMT--reflect the parties’ different proposed processes

by which the EMT will teach the IMT how to monitor.

       In the first phase, the parties agree that the EMT

will    exclusively      conduct     monitoring.        However,      the


                                    75
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 76 of 124




parties’ proposals differ slightly in that the plaintiffs

propose that the IMT observe the EMT during the first

phase, see Pls.’ Proposed Opinion (doc. no. 2260) at 72,

whereas the defendants simply propose that the EMT make

the results of its quarterly evaluations available to the

IMT, see Defs.’ Proposed Monitoring Plan (doc. no. 2115)

at 13.

      In the second phase, the plaintiffs propose that the

IMT    observe     the    EMT       and   participate         only   “as

appropriate,” Pls.’ Proposed Opinion (doc. no. 2260) at

72, whereas the defendants propose that the EMT and IMT

jointly conduct the evaluations, see Defs.’ Proposed

Monitoring Plan (doc. no. 2115) at 13-14.                     Unlike the

defendants, the plaintiffs also propose that the IMT

produce separate draft quarterly evaluations during the

second phase (in addition to the evaluations produced by

the   EMT),   which     the   EMT   would   review      for    accuracy,

thoroughness,     and    efficacy.        This   way,    according        to

plaintiffs, the EMT “will be able to teach the Internal

Monitoring Team the skills they need to take the lead in


                                    76
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 77 of 124




monitoring and will be able to evaluate the progress of

the Internal Monitoring Team in developing the capacity

to take over the monitoring process.”                See Pls.’ Proposed

Opinion    (doc.    no.     2260)     at     74.         Another    crucial

difference, discussed in the “Handoff” section below, is

that     defendants        propose        that     the     second     phase

automatically end after two years of monitoring.

       In the third phase, the plaintiffs propose that the

EMT continue to observe the IMT and retain the authority

to return monitoring to the second phase. By contrast,

the defendants want monitoring in the third phase to be

exclusively       conducted      by        the     IMT,     without     EMT

supervision.



                         b. The Court’s Resolution

       The court will order that the IMT’s responsibilities

and involvement will be largely driven by what the EMT

members,    who    are    the   experts,         believe   is   necessary.

During the first and second phases, the EMT shall be

allowed to invite the IMT to observe the EMT in its


                                     77
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 78 of 124




monitoring activities, unless there is an activity that

the EMT requests to conduct without being observed, such

as a confidential interview.             During the second phase,

the    EMT     shall       retain   primary    responsibility        for

monitoring and producing the quarterly reports; however,

the IMT shall participate in those activities to the

extent the EMT deems appropriate.               The court will not

adopt the plaintiffs’ proposal that, during the second

phase, in addition to the EMT-produced report, the IMT

produce a separate draft report for the sole purpose of

training.      Instead, the court will leave it to the EMT

to determine how best to involve the IMT in drafting

reports      and   other    monitoring   activities      as   it   deems

necessary for training and capacity-building.                 Finally,

the court will order that, during the third phase, the

EMT shall remain available for consultation with the IMT,

the parties, and the court, should any issues or disputes

arise.

      The court finds these steps necessary to ensure that

the IMT not only receives the necessary training, but


                                    78
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 79 of 124




also    that   it   is    capable    of       executing    the     work    of

monitoring in accordance with that training.                       Allowing

for collaboration between the EMT and IMT in every phase

of monitoring is essential to ensure that, one day, ADOC

will have the capacity to self-monitor.                   The court also

expects that involving the IMT from the very beginning

of     monitoring    will    help        to     improve      the    working

relationship between the EMT and ADOC and help develop

the IMT into a “cultural force” for institutional change.

Vail Nov. 29, 2018, Trial Tr. (doc. no. 2340) at 69.

       This          provision                   satisfies                the

need-narrowness-intrusiveness requirement of the PLRA.

See 18 U.S.C. § 3626(a)(1)(A).                The consultation element

of monitoring is particularly critical in light of the

admission      of   the    defendants          that   ADOC     lacks      the

“training” to self-monitor.              Defs.’ Proposed Monitoring

Plan (doc. no. 2115) at 2.               Commissioner Dunn himself

testified that he instructed his staff to develop a

monitoring plan that focused “on training, education, and

building internal capacity.”              Dunn Nov. 26, 2018, Trial


                                    79
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 80 of 124




Tr. (doc. no. 2250) at 7.               Consultation is “one of the

ways in which the monitor helps the agency develop the

internal knowledge and skill set to be able to assume

responsibility          for        internal     monitoring,       ongoing,

continuous quality improvement process.”                     Burns Dec. 6,

2018, Trial Tr. (doc. no. 2254) at 68.                  The court’s order

limits the consultation element of monitoring to only

what    is    necessary       to    ensure    that    ADOC    develops   the

ability      to   self-monitor,         rather       than    requiring   the

redundant reporting by the IMT in the second phase or the

intrusive supervision over the IMT in the third phase

sought       by   the   plaintiffs.           Consultation,      like    all

elements of the court’s monitoring order, is also limited

in scope to the requirements of this court’s remedial

orders and is thus narrowly tailored to redress the

violations found by this court.



                          5. Handoff to ADOC

       The “handoff” to ADOC involves two central issues.

First, when does the EMT transfer primary monitoring


                                       80
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 81 of 124




responsibilities       to   the    IMT,     that    is,    when     does

monitoring move from phase two to phase three?                  Second,

when    does   court   monitoring      terminate?         The   parties

disagree on both issues.



                a. Timing of Monitoring Phases

                             i. Dispute

       As to the first issue of transition from phase two

to phase three of monitoring, the defendants propose

automatic termination of the EMT and transition to phase

three after two years of monitoring--four quarters in

phase one and four quarters in phase two.                 By contrast,

the plaintiffs contend that the EMT “cannot automatically

disband after two years.” Pls.’ Proposed Opinion (doc.

no. 2260) at 52.        The plaintiffs propose that the EMT

conduct monitoring until the EMT determines that the IMT

“has developed the competence to lead the monitoring

efforts,” id. at 72, or until the defendants demonstrate

to the court “that the remedies being monitored can be

terminated because they are no longer necessary to remedy


                                  81
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 82 of 124




ongoing    constitutional      violations,”      id.    at   52.      The

plaintiffs further assert that, in the third phase of

monitoring, the EMT should continue to exercise oversight

of   the   IMT’s   monitoring,       including      directing      which

facilities are to be audited.

     The defendants take issue with the fact that the

plaintiffs “do not propose any clear point in time for

transitioning from the [EMT] to the [IMT].”                        Defs.’

Response (doc. no. 2295) at 33.             Under the plaintiffs’

plan, they complain, the determination of when the IMT

is prepared to assume primary monitoring responsibilities

would be left “entirely to the subjective opinion of the

[EMT] without holding the [EMT] accountable for training

and mentoring the [IMT].”         Id.   The defendants argue that

the EMT would have no incentive to conclude its work and

allow ADOC to take over monitoring.



                   ii. The Court’s Resolution

     The court will adopt the defendants’ proposal that

after one year, monitoring will automatically shift from


                                  82
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 83 of 124




phase one to phase two.          However, the court will order

that    monitoring    will    move       from   phase   two   to    phase

three--that is, the IMT will assume responsibility for

monitoring--when the court determines, after a hearing,

that the IMT is sufficiently competent that monitoring

by the EMT is no longer necessary.               Of course, in phase

three, monitoring by the court would continue, albeit by

way of the IMT, until monitoring is no longer needed.

       The defendants’ critique and proposal suffer from

two key problems.       First, the defendants’ plan would in

no way incentivize the IMT or ADOC to build its internal

monitoring capacity.         The fixed, two-year cut off sends

the message that, regardless of the IMT’s monitoring

capacity after two years, the IMT would take over and

external monitoring will end at that time.                 Second, and

perhaps more importantly, a fixed two-year cut-off would

mean that external monitoring would end regardless of the

status of compliance by ADOC.             As plaintiffs’ expert Dr.

Burns    stated,     under    the    defendants’        proposal,     the

transition would occur “based on the passage of time, not


                                    83
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 84 of 124




necessarily improvements in the system.”                 Burns Dec. 6,

2018, Trial Tr. (doc. no. 2254) at 51.                   As explained

above,    external    monitoring       is   necessary      to   address

ongoing constitutional violations.            This is because ADOC

has failed to self-identify and self-correct problems

with its provision of mental-health services to inmates,

see Braggs v. Dunn, 257 F. Supp. 3d 1171, 1257 (M.D. Ala.

2017)    (Thompson,    J.),    and     because    this    failure    has

continued since the liability opinion, demonstrated by

ADOC’s ongoing failure to self-monitor compliance with

remedial orders, as described in the final section of

this    opinion.      Therefore,       external     monitoring      will

continue to be necessary until the defendants have the

capacity to self-monitor; that is, until the IMT has

built and demonstrated its competency both to identify

and correct deficiencies, or rather, ADOC itself has

built and demonstrated such.           The court has no reason to

believe that ADOC, via the IMT, will automatically obtain

competency after two years of monitoring, that is, that

it will have a documented, substantial track record of


                                  84
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 85 of 124




identifying     and    successfully         correcting      deficiencies.

Cf. Burns Dec. 6, 2018, Trial Tr. (doc. no. 2254) at 116

(estimating that in the best-case scenario, ADOC will

reach constitutional compliance in five years).

       The   court    shares       the    defendants’       concern       that

monitoring may extend indefinitely. Therefore, the court

will rely on the process set forth by the PLRA for making

the    determination       that     the     IMT   is     ready    to   assume

responsibility for monitoring--an approach that ensures

external monitoring continues only as long as it is truly

necessary.     Accordingly, at any point at least two years

after the entry of this order, any party may move to

terminate the monitoring by the EMT.                       See 18 U.S.C.

§ 3626(b)(1).         (After all, ADOC itself may conclude,

after two years of experience with the EMT and in light

of then-current conditions, that it then realizes that

it is not quite ready for self-monitoring.)                      Pursuant to

that    motion,      the     court       will     terminate      the    EMT’s

monitoring     and    hand    it     over    to    the    IMT    unless    the

plaintiffs demonstrate, at an evidentiary hearing, that


                                     85
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 86 of 124




external      monitoring     remains     necessary      to   correct       a

current and ongoing constitutional violation, and that

the    monitoring       order       continues          to    meet      the

need-narrowness-intrusiveness            test.         See   18     U.S.C.

§ 3626(b)(3); see also Cason v. Seckinger, 231 F.3d 777,

782-83 (11th Cir. 2000).          In the event of such a hearing,

the   court    will   consider,     among      other    evidence,      the

opinions of the members of the EMT as to whether the IMT

has   developed       the     capacity    to     assume      monitoring

responsibilities            and    engage        successfully             in

self-correction.       The court expects that, through the

various mechanisms in this process designed to build the

IMT’s capacity, once monitoring shifts into phase three,

the IMT will take over monitoring for the remaining

duration of the court’s oversight.               However, the court

will reserve the authority to return monitoring to phase

two and re-engage the EMT experts as primary monitors if

the court determines, upon the motion of either party and

after an evidentiary hearing, that the IMT is no longer

fulfilling its obligations.


                                   86
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 87 of 124




    The court understands the defendants’ concern that

the experts on the EMT, who are paid for their work, may

have competing interests with regard to handing over the

reins to ADOC.     However, this concern is insufficient to

support automatic and arbitrary termination of external

monitoring after two years.          And regardless of the EMT’s

motivations, the court’s resolution will provide ADOC the

opportunity to show the court that it is ready to take

over monitoring.

    All that said, the court agrees with the defendants

that the IMT would benefit from having clear goals and

criteria for determining whether it has the ability to

assume responsibility for monitoring.                Students should

know what their teachers require for a passing grade.

Accordingly, in phase one, the EMT will develop and

provide the IMT with criteria--much like performance

measures--for eventually assessing whether it is able to

assume the reins of monitoring.             The IMT’s performance

in meeting these criteria would serve as evidence, in a

future hearing to terminate phase two, of whether the IMT


                                  87
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 88 of 124




has the capacity to take over monitoring.                 To continue

with    the   teaching   metaphor,      members    of    the   EMT   can

testify about whether the IMT has a passing grade; the

defendants and IMT can always disagree and argue for a

better grade.       Ultimately, it will be the court that

determines whether the IMT has the passing grade to

graduate and take over monitoring.            As stated, the court

will not adopt the plaintiffs’ proposal that the EMT

continue to exercise a supervisory role over the IMT once

the IMT takes over monitoring.            Instead, the court will

require that the EMT remain available for consultation

with the court and the parties as needed.

       The     court’s        resolution           satisfies         the

need-narrowness-intrusiveness requirement of the PLRA.

See 18 U.S.C. § 3626(a)(1)(A).             The entire exercise of

monitoring would be just that, an exercise, if the EMT’s

oversight and consultation were to end before ADOC has

gained the capacity to self-monitor.            However, under this

scheme, the EMT will exist only as long as it is necessary

to help ADOC achieve that end.


                                  88
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 89 of 124




    Moreover, the court would emphasize that this case

may be unique in that the monitoring scheme adopted here

does not consist exclusively of external monitoring.

Instead, the court has substituted internal monitoring

for part of the external monitoring that would otherwise

be imposed. To this extent, the monitoring scheme is less

intrusive than it otherwise would be.



               b. Termination of Court Monitoring

                               i. Dispute

    The defendants assert that court monitoring--as well

as the underlying remedial orders--should terminate when

there     is     “sustained      substantial      compliance”       with

performance measures.            See Defs.’ Proposed Monitoring

Plan (doc. no. 2115) at 30.            By contrast, the plaintiffs

propose    that        court   monitoring      continue     until    the

underlying remedial orders are terminated based on a

finding,       under    the    PLRA,    that   they   are   no   longer

necessary to correct a current and ongoing violation.

See Pls.’ Proposed Opinion (doc. no. 2260) at 28, 75.


                                   89
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 90 of 124




    The defendants further assert that when ADOC achieves

“sustained substantial compliance” with respect to a

single performance measure, all court monitoring of that

particular performance measure should cease, and the

portion of the court’s remedial order related to that

performance      measure      should      also   terminate.      Defs.’

Proposed Monitoring Plan (doc. no. 2115) at 21.                      They

propose that, “[a]s a general matter, the Compliance

Teams   should    use   eighty-five         percent    (85 %)   as    the

threshold for substantial compliance,” and many of their

proposed   performance         measures      specify   85   %   as   the

threshold.5       Id.    at    18.        Crucially,    however,     the



    5. For example, the defendants’ proposed performance
measure number 139 is that “[a] member of the MH staff
will complete a MH Progress Note for each inmate
participating in a group activity or therapy and place
the note in the inmate’s record.”       Defs.’ Proposed
Monitoring Plan (doc. no. 2115-1) at 15. Their proposed
audit tool is to “[r]eview a minimum of 10 charts for
inmates on the MH caseload who participated in a group
activity or therapy during the applicable quarter for
each identified facility.” Id. Their proposal states
that “substantial compliance” shall be 85 % or greater.
See id. Accordingly, to achieve substantial compliance
with this performance measure, at least 85 % of the
reviewed charts must show that a member of the

                                     90
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 91 of 124




defendants maintain that the EMT has the authority under

their plan to modify the proposed compliance percentage

for a particular performance measure and make it higher.

See Defs.’ Response (doc. no. 2295) at 21-23.

      According to the defendants, “sustained substantial

compliance”      occurs      with    respect     to    a    particular

performance measure when the EMT determines that ADOC has

substantially complied with that performance measure for

three    quarters     at    any   ADOC   facility     or   facilities.

Defs.’ Proposed Monitoring Plan (doc. no. 2115) at 9-10.

The     substantial    compliance        need   not   be    for     three

consecutive quarters, as long as there is no intervening

quarter with a finding of noncompliance (generally less

than 65 % compliance) as to that performance measure.

Id.     Consequently, under the defendants’ plan, it would

appear that termination of monitoring of a performance

measure     at   all       ADOC   facilities--as       well    as     the

termination of the corresponding portion of the remedial



mental-health staff completed a mental-health progress
note.

                                    91
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 92 of 124




order--can     be     based    on    a     finding       of      substantial

compliance in just a few facilities, or even a single

one, in three, not necessarily consecutive, quarters.

    The    defendants       propose       that,     even      though     court

monitoring of a performance measure will end once there

is sustained substantial compliance, ADOC will continue

to monitor compliance with the performance measure at

least on an annual basis as part of its ongoing continuous

quality improvement activities (CQI). See id. at 14.                        Of

course, the results of this CQI self-oversight would not

be reported to the court or the plaintiffs.                       Under the

defendants’ plan, all court monitoring and the court’s

remedial     orders       would     end     as    soon      as     sustained

substantial compliance is achieved for every performance

measure.

    The    plaintiffs         disagree       with     the        defendants’

definition    of     substantial          compliance.            Their    main

objections are that the defendants’ definition is purely

numerical, rather than also qualitative, and that, as

their   expert      Dr.   Burns   and      the    defendants’       proposed


                                    92
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 93 of 124




monitor Dr. Stern testified, some remedial measures must

be complied with 100 % of the time, rather than 85 % of

the time, to be effective. See Burns Dec. 7, 2018, Trial

Tr. (doc. no. 2256) at 123; Stern Nov. 27, 2018, Trial

Tr. (doc. no. 2415) at 156.              Instead, the plaintiffs

propose     that     the   court     adopt     the    definition          of

substantial compliance utilized in the opinion adopting

the   United    States     v.     Alabama    settlement      agreement

regarding    conditions      at    Tutwiler     prison.        See    No.

2:15cv368-MHT, 2015 WL 3796526 (M.D. Ala. June 18, 2015)

(Thompson, J.) (opinion adopting settlement agreement).6

They thus propose that the EMT “may identify a numerical

threshold      for   any    remedial     requirement       they      deem

appropriate, but the monitors must also consider whether



    6.    Specifically,     plaintiffs    propose    that
“‘[s]ubstantial [c]ompliance’ indicates that defendants
have achieved material compliance with most or all
components of the relevant remedial requirement.” Pls.’
Proposed Opinion (doc. no. 2260) at 64.         “Material
[c]ompliance,” in turn, “requires that, for each remedial
requirement, defendants have developed and implemented a
policy incorporating the requirement, trained relevant
personnel on the policy, and relevant personnel are
complying with the requirement in actual practice as
measured both quantitatively and qualitatively.” Id.
                                   93
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 94 of 124




policies    are    developed,      staff      are    trained,       and    the

policies are followed.”        Pls.’ Proposed Opinion (doc. no.

2260) at 53.       Another area of disagreement is that the

plaintiffs insist that substantial compliance as well as

sustained     substantial      compliance           be   measured     on     a

facility-by-facility         basis.        This      differs       from    the

defendants’        proposal       that        sustained        substantial

compliance for all facilities can be found based on

substantial compliance in just one or a few facilities.

    Even     though    the    plaintiffs        propose        a   different

definition of substantial compliance, their proposal does

not make clear the immediate relevance of substantial

compliance.       Unlike the defendants, they do not tie the

end of monitoring of each performance measure to the

achievement       of   substantial       compliance.           Instead     of

connecting     the     termination       of    court       monitoring       to

substantial    compliance,        the    plaintiffs        propose     that,

under the PLRA, “the defendants may move to terminate the

court’s     remedial     orders     (and      thus       any   concomitant

monitoring) after two years, and the court will order


                                   94
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 95 of 124




such if the evidence shows that the remedial orders are

no   longer   necessary      to    correct      current    and    ongoing

violations.”     Id. at 75.



                  ii. The Court’s Resolution

     The court will adopt the same approach as above with

regard to the second “handoff” issue of termination of

court monitoring.       That is, the court will simply rely

on the process set forth by the PLRA for determining when

to terminate relief.         Accordingly, at any point at least

two years after the entry of this order, any party or

intervenor     may    move    to    terminate      court    monitoring

altogether.     See 18 U.S.C. § 3626(b)(1).              The court will

terminate     court     monitoring       unless      the    plaintiffs

demonstrate,     at   an     evidentiary     hearing,       that    court

monitoring remains necessary to correct a current and

ongoing     constitutional         violation,      and     that     court

monitoring            continues            to            meet         the

need-narrowness-intrusiveness test.               Id. § 3626(b)(3);

see also Cason v. Seckinger, 231 F.3d 777, 782-83 (11th


                                   95
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 96 of 124




Cir. 2000). In the event of such a hearing, the inquiries

will be whether ADOC is complying with the remedial

orders and whether the IMT has the ability to identify

and    successfully       correct      problems       without      court

oversight.

      Accordingly,      crucial      evidence       for    determining

whether   court     monitoring       remains      necessary    will       be

whether ADOC has achieved substantial compliance with the

performance measures.         As both parties agree, the EMT

will have the authority to define substantial compliance

for each performance measure.          This could include, if the

EMT so determines, the ability to take into account more

qualitative    criteria,      such     as   “whether      policies    are

developed,    staff    are    trained,      and    the    policies    are

followed.”    Pls.’ Proposed Opinion (doc. no. 2260) at 53.

As proposed by the defendants, even after monitoring is

transferred from the EMT to the IMT, the IMT must continue

to use the EMT’s definitions of substantial compliance,




                                  96
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 97 of 124




unless a change is approved by the plaintiffs or the

court.7

       There is merit to the defendants’ argument that

“loose and subjective standards” risk having ADOC and its

mental-health vendor “feel that they [are] aiming at a

moving target.” Defs.’ Response (doc. no. 2295) at 13-14.

Dr.     Burns      agreed     that   the        expectations      for    the

mental-health staff’s performance should be very clear.

See Burns Dec. 7, 2018, Trial Tr. (doc. no. 2256) at 220,

251.     These concerns are adequately taken into account

by allowing the EMT to create a definition of substantial

compliance that includes both quantitative percentages,

as     well   as    consideration         of    whether      policies    are

developed,      staff      are   trained,       and    the   policies    are

followed.          These    assessments        can    be   objectively   and

empirically determined.              And, by clarifying from the



    7.    The defendants proposed that, “[u]nlike the
[EMT], the [IMT] shall not deviate from the substantial
compliance and partial compliance percentages utilized
by the [EMT] during the Phase I and Phase II evaluations,
unless such deviation is approved by (a) Plaintiffs or
(b) the Court.” Defs.’ Proposed Monitoring Plan (doc. no.
2115) at 18.
                                     97
    Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 98 of 124




outset        that    substantial     compliance         will    be   crucial

evidence for showing that court monitoring is no longer

necessary, the defendants receive “fair notice of what

standard        they      must   reach”    to   terminate        monitoring.

Defs.’ Response (doc. no. 2295) at 13.

       The court need not resolve whether, as proposed by

the plaintiffs, substantial compliance must be shown on

a     facility-by-facility          basis       for    each      performance

measure, or whether sustained substantial compliance at

a few facilities is sufficient to terminate monitoring

of    the     performance        measure    for    all    facilities,        as

proposed by the defendants.               This is because the question

presented at the hearing to terminate court monitoring

will     be    whether      court   monitoring        remains     necessary.

Obviously,           if   the    defendants       present       evidence     of

sustained       substantial       compliance      in   just     one   or   two

facilities for a performance measure, that evidence may

be less compelling than if they present evidence of

sustained substantial compliance throughout the system.




                                      98
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 99 of 124




    The EMT experts shall have the authority, without a

hearing, to stop evaluating a particular performance

measure at a particular facility, or stop evaluating a

facility altogether, based on their own determination of

sustained     substantial       compliance.           As     with    the

defendants’ proposal that the IMT must continue to use

the definitions of substantial compliance developed by

the EMT, the IMT must also continue to evaluate the

performance measures and facilities that the EMT is still

assessing at time of transition to the IMT.                 The IMT may

only stop assessing them upon a determination, after a

hearing, that they are no longer necessary, or by consent

of the parties.     Because the duration of court monitoring

is tied to the status of compliance and capacity of the

IMT, rather than an arbitrary schedule, monitoring will

only “intrude” as long as necessary to report and correct

the constitutional violation.

    Finally,     the    underlying      remedial     orders     do   not

terminate    just   because     monitoring      of   them    ends;   the

underlying    remedial     orders      will   terminate     separately


                                  99
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 100 of 124




based on the same procedure set forth in the PLRA--that

is, when, after a hearing, they are determined to be no

longer necessary.        18 U.S.C. § 3626(b)(3); see also Cason

v. Seckinger, 231 F.3d 777, 782-83 (11th Cir. 2000).                     As

Dr.    Burns    testified,       the    inquiries      for   terminating

monitoring      and    terminating        the   remedial     orders     are

different; even if ADOC is not yet in adequate compliance

with all of the court’s remedial orders, if “there’s a

plan in place and the internal team and the department

ha[ve] demonstrated that they know how to take that

information, develop a plan of correction, implement it,

and    change   things,”     then      external      monitoring   may    no

longer be necessary.        Burns Dec. 6, 2018, Trial Tr. (doc.

no. 2254) at 74.        Of course, the evidence of substantial

compliance to show that monitoring is no longer necessary

will    also    be    directly    relevant      to   proving   that     the

underlying remedial order is no longer necessary.                  Thus,

there may be overlap between when court monitoring and

underlying remedial orders end.




                                    100
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 101 of 124




                   III. MONITORING AND THE PLRA

    It is a complicated question whether the PLRA’s

requirements       apply   to    the     court’s      order       regarding

monitoring.         With   regard       to    some    of    the     court’s

monitoring provisions adopted today, the parties appear

to agree that the PLRA governs.                The plaintiffs admit

that, “[w]here the remedy includes setting up internal

processes     for     self-monitoring         and     self-correction,

courts must determine whether the [PLRA’s] requirement

is met.”    Pls.’ Response Regarding PLRA (doc. no. 2213)

at 3.    As stated, the parties disagree, however, about

whether external monitoring is “prospective relief” and

therefore            subject             to           the            PLRA’s

need-narrowness-intrusiveness requirement.                  18 U.S.C. §

3626(a)(1)(A).       The defendants contend that it is.                 By

contrast,    the    plaintiffs      argue     that,    to     the   extent

monitoring is limited to informing the court whether the

defendants comply with court orders, the requirement does

not apply because such monitoring constitutes a means to




                                  101
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 102 of 124




relief, as opposed to “prospective relief” within the

meaning of the PLRA.           Id.

    The       caselaw    is      unclear     as     to   whether      the

need-narrowness-intrusiveness              requirement     applies     to

court monitoring.         Some district courts agree with the

plaintiffs that monitoring is a means to relief, rather

than “prospective relief,” and therefore is not subject

to the requirement.           See, e.g., Carruthers v. Jenne, 209

F. Supp. 2d 1294, 1300 (S.D. Fla. 2002) (Hoeveler, J.)

(“Clearly monitoring is not an ‘ultimate remedy’ and only

aids the prisoners in obtaining relief.”); Benjamin v.

Fraser, 156 F. Supp. 2d 333, 342-43 (S.D.N.Y. 2001)

(Baer, J.) (holding that monitoring “cannot be relief”

and “[t]o find otherwise would conflate relief with the

means    to   guarantee       its    provision”),    aff’d    in   part,

vacated in part on other grounds, 343 F.3d 35 (2d Cir.

2003).    On the other hand, the Second Circuit stated in

dictum    that    it    was    “somewhat     problematic”      for    the

district court in the case before it to conclude that

monitoring is not relief within the meaning of the PLRA.


                                     102
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 103 of 124




Benjamin v. Fraser, 343 F.3d 35, 48-49 (2d Cir. 2003),

overruled on other grounds by Caiozzo v. Koreman, 581

F.3d 63 (2d Cir. 2009).            The appellate court reasoned

that placing the monitoring body beyond the reach of the

PLRA would “frustrat[e] one of the Act’s broad goals of

limiting ‘the micromanag[ing] [of] State and local prison

systems.’”      Id. at 49 (citing 146 Cong. Rec. S14611,

14626 (1995) (statement of Sen. Dole)).                 Additionally,

because the monitoring body at issue had “substantial

responsibilities,” there was “no easy distinction between

relief itself and the monitoring of relief.”                Id.    After

making these observations, the Second Circuit refrained

from      resolving       whether        monitoring        constituted

prospective relief, because it held that the district

court           had          made              the         appropriate

need-narrowness-intrusiveness findings.               See id.

       Ultimately,    this   court      need   not   resolve    whether

external monitoring is “prospective relief” subject to

the    PLRA’s   need-narrowness-intrusiveness             requirement,

because, as elaborated above, the monitoring ordered here


                                  103
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 104 of 124




satisfies the requirement.           So, to the extent monitoring

must meet the requirement, it does.

      Several courts have indicated that in applying the

need-narrowness-intrusiveness requirement, a history of

non-compliance helps justify an intrusive remedy.                     See

Benjamin, 343 F.3d at 49 (finding that an independent

monitoring      body     with     substantial       responsibilities

satisfied the need-narrowness-intrusiveness requirements

in part because of the district court’s finding that “the

nearly twenty year history of incomplete compliance with

the   consent    decrees     amply      attests   to   the    need    for

external     monitoring”      (citation      omitted));      see     also

Benjamin v. Schriro, 370 Fed. App'x 168, 171 (2d Cir.

2010) (unpublished) (“The needs-narrowness-intrusiveness

requirement of the PLRA notwithstanding, we find that

nearly a half-decade of untruthfulness, non-compliance

and inaction constitutes sufficient justification for the

intrusiveness of a subsequent order to compel compliance

with an original order entered pursuant to the PLRA that

has been ignored.”); Clark v. California, 739 F. Supp.


                                  104
    Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 105 of 124




2d 1168, 1233-35 (N.D. Cal. 2010) (Breyer, J.) (stating

that, in fashioning relief, courts “may take into account

a    history     of    noncompliance       with     prior   orders,”     and

finding         that       further         orders      satisfied         the

need-narrowness-intrusiveness                requirements        in    part

because of evidence of non-compliance with prior orders

and because “defendants have demonstrated an inability

to     take   remedial      steps    absent    court    intervention”).

Thus, the evidence of ADOC’s failure to comply with the

remedial orders in this case, described in detail in the

final section of this opinion, would likely justify even

a far more intrusive monitoring order than the court

enters today.

       Nonetheless, the monitoring scheme that the court

orders today is the least intrusive possible as it is

largely drawn from the defendants’ own plan.                       And the

fact that the defendants agree that some degree of both

external and internal monitoring is necessary, see, e.g.,

Dunn Nov. 26, 2018, Trial Tr. (doc. no. 2250) at 35

(Commissioner Dunn testifying: “Q. Have you ever taken


                                     105
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 106 of 124




the position that the state should not be subject to

monitoring or oversight on these issues?                      A. No.”),

further supports the court’s finding that the overall

monitoring      scheme   satisfies      the   PLRA,     see   18   U.S.C.

§ 3626(a)(1)(A); Braggs v. Dunn, 383 F. Supp. 3d 1218,

1253    (M.D.    Ala.    2019)   (Thompson,       J.)    (finding     the

defendants’ agreement to a remedial provision is strong

evidence of PLRA compliance).



          IV. WHY COURT-ORDERED MONITORING IS NEEDED

       The defendants argue that ADOC should be allowed to

“voluntarily undertake culture change” without a court

order.8    Defs.’ Response (doc. no. 2295) at 9.               But ADOC


    8. Overall, the court is not persuaded by the
defendants’ central critique of what they call the
“historical,”   “coercive”    model   of   court-ordered
monitoring, which they claim has failed. Defs.’ Response
(doc. no. 2295) at 7.      Though the defendants never
explicitly define what they consider the “historical”
approach, in their critiques they refer to monitoring
schemes that involve court-appointed external monitors
and termination of monitoring based on progress rather
than a set schedule. See Dunn Nov. 26, 2018, Trial Tr.
(doc. no. 2250) at 9-14. According to the defendants,
this approach “‘is basically based on compulsion [with]
someone looking over your shoulder all the time and

                                  106
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 107 of 124




has had ample opportunity, in this litigation and for

decades    prior,    to     correct     voluntarily     its    failings

regarding the mental-health care in its prisons, and its

conduct    during     the    course     of   this    case     has   been




coming in and, in effect, taking over a core function of
the   department...,’   i.e.   the   continuous   quality
improvement (“CQI”) process of improving the delivery of
mental-health care.” Defs.’ Response (doc. no. 2295) at
7 (quoting Dunn Nov. 26, 2018, Trial Tr. (doc. no. 2250)
at 9). The court is unpersuaded by this argument because
the defendants presented absolutely no evidence of the
failure of this “historical” model. They highlight that,
as described below, there has been repeated litigation
over prison conditions in Alabama.      But that is not
evidence that it was the monitoring that led to the
recurrence of unconstitutional prison conditions. It is
an equally plausible explanation--and, indeed, the court
finds it is more likely--that the lack of effort or
resources invested by ADOC to make sustainable change led
to the recurrence.

    The defendants also rely exclusively on Commissioner
Dunn’s testimony at the monitoring hearing to contend
that external monitoring in California prisons has failed
under the “historical” model. But Dunn’s testimony is
based on a few conversations he had with California
prison officials. This evidence is unpersuasive--it is
a hearsay account of one side of the story (the prison
officials’) for why there has been protracted prison
litigation in California.       Again, the reason for
protracted litigation in California may have nothing to
do with the monitoring order in that case, and everything
to do with failures on the part of California prison
officials or other factors.
                                  107
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 108 of 124




consistent with its historical failures to do so.                  While

prison officials in cases challenging prison conditions

“should be given considerable deference in determining

an appropriate remedy for the constitutional violations

involved,” Laube v. Haley, 242 F. Supp. 2d 1150, 1153

(M.D. Ala. 2003) (Thompson, J.) (citing Bell v. Wolfish,

441   U.S.    520,   547-48    (1979)),      the   court    retains        a

responsibility       to    remedy     constitutional        violations

found, see Brown v. Plata, 563 U.S. 493, 511 (2011)

(citing Hutto v. Finney, 437 U.S. 678, 687, n.9 (1978)).

The monitoring scheme the court orders today has indeed

largely      been    determined      by    the     prison     officials

responsible for remedying the constitutional violations

involved.     However, the court simply cannot leave it to

those officials to implement this scheme without a court

order.    Cf. W. Alabama Women's Ctr. v. Williamson, 900

F.3d 1310, 1328 (11th Cir. 2018) (cautioning against

accepting assurances made during litigation).                   For the

reasons   described       below,    court-ordered      monitoring      is

necessary to ensure ADOC’s compliance with the remedial


                                   108
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 109 of 124




orders in this case and thus for the court to fulfill its

responsibility.



                          A. Liability Finding

    First, the court’s monitoring order is supported by

the finding in the liability opinion that ADOC fails to

self-monitor its provision of mental-health care.                     See

Braggs v. Dunn, 257 F. Supp. 3d 1171, 1257-60 (M.D. Ala.

2017) (Thompson, J.).          As this court described: “On a

global level, the state of the mental-health care system

is itself evidence of ADOC's disregard of harm and risk

of harm: in spite of countless reports, emails, and

internal documents putting ADOC on notice of the actual

harm and substantial risks of serious harm posed by the

identified    inadequacies       in   mental-health       care,    those

inadequacies have persisted for years and years.”                     Id.

at 1256.   ADOC’s lack of internal capacity or willingness

to respond to deficiencies, even about which it is aware,

supports the court’s finding that, without a period of




                                  109
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 110 of 124




external monitoring, ADOC will simply continue to subject

mentally ill inmates to unconstitutional conditions.



  B. Failure to Self-Monitor Since Liability Finding

    Second, even since this court’s liability finding

three years ago, ADOC has still not adequately monitored

its provision of mental-health care.                 This includes a

failure to identify and correct noncompliance even with

remedial measures to which the defendants have agreed.

For example, in January 2017, the court entered as an

order   an   interim    agreement       by   the   parties    regarding

suicide prevention measures, including that suicide risk

assessments and suicide watch follow-up appointments must

be conducted in confidential, out-of-cell settings.                   See

Interim Agreement (doc. no. 1106-1) at 1-3.                     In June

2018, the court entered two remedial orders incorporating

stipulations by the parties that also aimed to improve

confidentiality in treatment. See Psychotherapy Remedial

Order (doc. nos. 1899-1) at 4; Confidentiality Remedial

Order (doc. no. 1900-1).         In May 2019, however, the court


                                  110
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 111 of 124




found “repeated examples of custody staff intrusions into

the provision of mental health contacts through their

presence    during     clinical       encounters          and     pressure     on

clinical staff that minimized inmate concerns and reports

of suicidality.”        See Braggs v. Dunn, 383 F. Supp. 3d

1218,    1277   (M.D.       Ala.    May     4,    2019)        (Thompson,      J.)

(quoting Joint Expert Report and Recommendations (doc.

no. 2416-1) at 16).            Accordingly, the court found that

“ADOC continues to violate the terms of previous remedial

orders   covering      this       issue.         ADOC    fails     to   provide

adequate confidentiality during clinical encounters to

inmates, comply with the agreements they made with the

plaintiffs,      and    comply       with    court       orders       regarding

confidentiality.”           Id.

    At that time, ADOC itself also recognized various

other serious and “systemic failures to comply with court

orders.”        Id.    at    1229    (quoting           Pls.    Ex.     2710    at

ADOC0475738).          These       included       systemic       failures       to

properly document inmates’ SMI designations, properly

complete suicide risk assessments, place inmates on acute


                                     111
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 112 of 124




suicide watch when indicated, document consultation with

a psychiatrist or psychologist prior to discharging an

inmate from crisis placement, and complete pre-placement

screenings and seven-day assessments of inmates placed

in segregation.          See id. at 1229 n.3 (quoting Pls. Ex.

2710 at ADOC0475738).

     Unfortunately, ADOC’s detection of these failures

appears     to    be     a    rare      example   of    its    effort    to

self-monitor.          Much more common in this litigation are

examples of ADOC’s continued failure to uncover its own

noncompliance. For example, the court previously adopted

as   an   order    the       parties’    agreement     that    ADOC   start

assessing every person placed in segregation to determine

whether they have a serious mental illness by July 1,

2018.      See    Identification          Remedial     Order   (doc.    no.

1792-1) at 2.       However, ADOC apparently did not inquire

as to whether its mental-health vendor was conducting

these assessments until after the plaintiffs raised the

issue     with    the    defendants,       a   full    month   after    the

assessments were to begin.                See Joint Notice (doc. no.


                                     112
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 113 of 124




1965) at 3, 5.       Similarly, even after this court found

ADOC’s       suicide-prevention            practices          “woefully

inadequate,” Braggs v. Dunn, 257 F. Supp. 3d 1171, 1229

(M.D. Ala. 2017) (Thompson, J.), ADOC continued to fail

to properly review inmates’ suicides and serious suicide

attempts.      Plaintiffs’ expert Dr. Burns testified in

December 2018 about her concerns that problems “that

might have been found and corrected [via these reviews]

still exist and put people at risk.”                  Braggs, 383 F.

Supp. 3d at 1279 (citing Burns Dec. 7, 2018, Trial Tr.

(doc. no. 2256) at 102).          Tragically, “[h]er fears were

borne out: Six prisoners killed themselves since she

testified;     and      ...   their      cases     were     rife    with

inadequacies in suicide prevention.”              Id.

      Even after court intervention, ADOC has been unable

or unwilling to take necessary steps to monitor its own

practices.     These failures serve as evidence that this

monitoring order is necessary.            See Benjamin v. Fraser,

343   F.3d   35,   49   (2d   Cir.    2003)    (upholding      district

court's finding that external monitoring satisfied the


                                  113
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 114 of 124




PLRA's         need-narrowness-intrusiveness              requirement,

“particularly in light of the district court's finding

that     the     City's        compliance     with     its     remedial

responsibilities has been consistently incomplete and

inadequate”), overruled on other grounds by Caiozzo v.

Koreman, 581 F.3d 63 (2d Cir. 2009).               As this court has

stated, “[t]he more someone fails to do something he

agreed to do, the bigger the need to supervise whether

he does it in the future.”            Braggs, 383 F. Supp. 3d at

1281.

       To be sure, understaffing has posed a significant

impediment both to compliance with many of the court’s

remedial orders and to self-monitoring.                     Plaintiffs’

expert Dr. Burns testified that it would indeed have been

a challenge for ADOC to comply with the ordered timelines

of all remedial orders given “limited resources in terms

of staffing.”         Burns Dec. 7, 2018, Trial Tr. (doc. no.

2256) at 205-208.        However, Dr. Burns also testified she

would    have    at    least    expected    to   see   “a    plan   that

identified those most significant, high-risk areas, and


                                   114
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 115 of 124




focus[ed] on those, as opposed to some of the lower risk

things.”      Id.    at    206.      Instead,      ADOC   had    not    even

implemented        the    remedial    measures       that       Dr.    Burns

characterized as “the low-hanging fruit.”                 Id. at 209.



                   C. ADOC’s Own Acknowledgment

      The defendants’ open admission that some degree of

external and internal monitoring is necessary further

supports     the    court’s       order.      As    Commissioner        Dunn

testified, “we all want to get at some point in the future

to a place where the department has the capacity to

self-correct and to address these issues in a way that

not   only   is     satisfactory      to   the      Court,      but,    more

importantly, is just simply what we should do.”                         Dunn

Nov. 26, 2018, Trial Tr. (doc. no. 2250) at 22.                       At the

same time, the defendants acknowledge that ADOC currently

does not “possess the internal resources to fulfill the

significant        oversight      functions     mandated”        by    their

proposed monitoring plan, and “necessarily requires the

initial assistance of a team of mental health experts”


                                    115
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 116 of 124




to develop ADOC’s capacities. Defs.’ Proposed Monitoring

Plan (doc. no. 2115) at 2; see also Dunn Nov. 26, 2018,

Trial Tr. (doc. no. 2250) at 35.           The court’s order today

is narrowly tailored to achieve constitutional compliance

with precisely the goal of sustainability in mind.                    Cf.

Newman v. Alabama, 559 F.2d 283, 290 (5th Cir. 1977)

(requiring the installation of a monitor at each prison

to observe and inform the court of ADOC’s progress),

cert. granted in part, judgment rev’d in part on other

grounds sub nom. Alabama v. Pugh, 438 U.S. 781 (1978).

       Finally, the court would again emphasize that this

case may be unique in that the court has substituted

internal monitoring for part of the external monitoring

that    would   otherwise     be   imposed,     and   that,    to   this

extent, the monitoring scheme is less intrusive than it

otherwise would be.9


    9. In adopting self-monitoring as a part of court
monitoring, the court has taken into consideration the
defendants' critique that monitoring “‘is basically based
on compulsion [with] someone looking over your shoulder
all the time and coming in and, in effect, taking over a
core function of the department...,’ i.e. the continuous
quality improvement (“CQI”) process of improving the

                                   116
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 117 of 124




       D. Half-Century History of Litigation Regarding
              Inadequate Mental-Health Care

    Finally, ADOC’s long history of repeated litigation

regarding the inadequacy of its mental-health care is

independent     evidence      of    its    inability       to   sustain

improvements without the type of oversight ordered today.

This history serves as evidence of why court monitoring

is necessary.      It also serves as a driving force behind

the emphasis in this order on building ADOC’s capacity

to self-monitor and self-correct in the long term.                    See

Dunn Nov. 26, 2018, Trial Tr. (doc. no. 2250) at 24-25

(acknowledging the need for internal capacity-building

to “truly reform the system for the long term”).

    As early as 1972, ADOC’s mental-health care was found

by a district court to be constitutionally inadequate.

See Newman v. Alabama, 349 F. Supp. 278, 284 (M.D. Ala.

1972) (Johnson, C.J.) (“[T]he large majority of mentally




delivery of mental-health care.” Defs.’ Response (doc.
no. 2295) at 7 (quoting Dunn Nov. 26, 2018, Trial Tr.
(doc. no. 2250) at 9).
                                   117
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 118 of 124




disturbed prisoners receive no treatment whatsoever. It

is   tautological      that    such     care    is    constitutionally

inadequate.”), vacated in part on other grounds, 522 F.2d

71 (5th Cir. 1975).       Four years later, in 1976, the court

found that still “nothing ha[d] been done” to address the

court’s findings, and that ADOC continued to violate the

Eighth    Amendment      by    failing         to    provide   adequate

mental-health care.       Pugh v. Locke, 406 F. Supp. 318, 324

(M.D. Ala. 1976) (Johnson, C.J.), aff’d and remanded sub

nom. Newman v. Alabama, 559 F.2d 283 (5th Cir. 1977),

cert. granted in part, judgment rev’d in part on other

grounds sub nom. Alabama v. Pugh, 438 U.S. 781 (1978).

At that time, the district court appointed a state-funded

“Human Rights Committee” to monitor compliance with the

court’s remedial order to address the violation found.

Id. at 331.      Finding the district court’s order overly

intrusive, however, the former Fifth Circuit Court of

Appeals instead required the installation of a monitor

at each prison to observe and inform the court of ADOC’s

progress.    Newman v. Alabama, 559 F.2d 283, 290 (5th Cir.


                                  118
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 119 of 124




1977), cert. granted in part, judgment rev’d in part on

other grounds sub nom. Alabama v. Pugh, 438 U.S. 781

(1978).    In 1979, the district court again found that,

despite monitoring, “nothing ha[d] been done to correct

the situation.”      Newman v. Alabama, 466 F. Supp. 628, 631

(M.D. Ala. 1979) (Johnson, C.J.).             The court stated, in

a finding nearly identical to this court’s finding 40

years later in the present litigation:

    “There is now some effort at identification of
    those with mental problems. But the record of
    housing and treatment of such persons is one of
    total    failure    and   non-compliance.    What
    defendants deem the best facility for housing
    those with severe emotional and mental problems
    is the same 12 cell area at Kilby that was in
    use at the time of this Court’s original hearing.
    Many of those with mental problems at Fountain,
    Holman, and Tutwiler are housed in segregation
    cells and in punitive isolation.

    ...

    In light of the clear mandate of the Court in
    this area, the minimal efforts at compliance by
    the Board reflect an attitude of deliberate
    indifference to the mental health needs of the
    inmate population.”




                                  119
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 120 of 124




Id. at 631-32.          Finding a “lack of any significant

progress,” despite monitoring, the court then placed ADOC

into a receivership.        Id. at 635.

    Finally, in 1988, after 16 years of the court’s

jurisdiction over ADOC’s mental-health care, the court

found ADOC had achieved the objectives of the court’s

remedial orders and no longer required court supervision.

See Memorandum Opinion (doc. no. 2133-1) at 20, Newman

v. Alabama, Civil Action No. 3501-N, (M.D. Ala. Dec. 28,

1988) (Varner, J.) (dismissing case with prejudice).

    Just     four     years     after     the    court’s      oversight

terminated, however, a new complaint was filed, again

alleging unconstitutional conditions for mentally ill

inmates in ADOC’s custody.           See Complaint (doc. no. 1),

Bradley v. Haley, No. 2:92cv70-WHA (M.D. Ala. Jan. 15,

1992) (Albritton, J.).         Through a settlement reached in

2000, the Bradley litigation again significantly improved

ADOC’s provision of mental-health care.                By the end of

the agreed-upon duration of monitoring in that case, the

monitor concluded that ADOC had achieved “remarkable”


                                  120
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 121 of 124




progress over three years, making significant strides on

issues such as staffing, the capacity of mental-health

units, and intake and referral processes.                  See Bradley

Final Monitoring Report (doc. no. 2133-3) at 1, 4, 6,

Braggs v. Dunn, No. 14cv601-MHT (M.D. Ala. Oct. 25, 2018)

(Thompson, J.).          And yet, as the plaintiffs point out

here, nine of the 11 areas in which ADOC had been found

by the Bradley monitor to have improved by 2003--intake,

classification,           discipline,        suicide       prevention,

segregation,       psychotherapy,       inpatient      treatment,     and

monitoring, see id. at 6-7--were found by this court in

2017 to again be seriously deficient.                   See generally

Braggs v. Dunn, 257 F. Supp. 3d 1171 (M.D. Ala. 2017)

(Thompson, J.).

    “The history of federal litigation in Alabama is

replete with instances of state officials who could have

chosen   one      of    any   number    of   courses    to    alleviate

unconstitutional conditions of which they were fully

aware, and who chose instead to do nothing.”                  Newman v.

Alabama,    466    F.    Supp.   628,   635–36    (M.D.      Ala.   1979)


                                  121
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 122 of 124




(Johnson, C.J.).         With the monitoring scheme created by

the     court’s    order        today--largely          drawn     from   the

defendants’ own proposal--the court joins the State in

hoping that this will be “the last ... chapter in the

history of court oversight of ADOC.”                     Defs.’ Response

(doc. no. 2295) at 40.



                               V. CONCLUSION

       In   finding      that    each     of    the     above   monitoring

provisions satisfies the need-narrowness-intrusiveness

requirement--both individually and in concert--the court

gave “substantial weight to any adverse impact on public

safety or the operation of a criminal justice system

caused by the relief.”            18 U.S.C. § 3626(a)(1)(A).             The

court finds that there is no such adverse impact and

that, in fact, the court-ordered monitoring provisions,

by helping to improve mental-health care for inmates,

will    serve     only    to    enhance        public    safety    and   the

operation of a criminal justice system.




                                    122
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 123 of 124




       It is clear that the court and the parties share the

same goal for monitoring in this case: that ADOC acquire

the     tools,     resources,           and    capacity           to    provide

constitutionally adequate mental-health care to those in

its custody without court supervision.                     As this court has

previously stated: “[T]he real success would be that it

will no longer be needed for this court or any federal

court     to     interject    itself          in     [Alabama’s]         prison

system....       I look forward to the day when not only I’m

not    necessary,    but     no    federal         court    is    necessary.”

Thompson Apr. 23, 2018, Trial Tr. (doc. no. 2689) at 4.

With    the    defendants’        own   proposal       and       the   parties’

agreements forming the basis of this monitoring scheme,

today’s order is an important step in that direction.



                                    ***

       Therefore, it is ORDERED as follows:

       (1) The monitoring scheme, as described above, is

adopted as the order of the court.




                                    123
 Case 2:14-cv-00601-MHT-JTA Document 2915 Filed 09/02/20 Page 124 of 124




    (2) The court will, over time, issue a series of

orders to enforce this monitoring scheme, beginning with

an order for the selection and appointment of members of

the external monitoring team.

    DONE, this the 2nd day of September, 2020.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
